Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 76




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE




   Prime Steakhouse, on behalf of itself and all   CLASS ACTION COMPLAINT
   others similarly situated,
                                                   JURY TRIAL DEMANDED
     Plaintiff,

                         v.

   Mowi ASA (fka Marine Harvest ASA), Marine
   Harvest USA, LLC, Marine Harvest Canada,
   Inc., Ducktrap River of Maine LLC, Grieg
   Seafood ASA, Grieg Seafood BC Ltd.,
   Bremnes Seashore AS, Ocean Quality AS,
   Ocean Quality North America Inc., Ocean
   Quality USA Inc., Ocean Quality Premium
   Brands, Inc., SalMar ASA, Leroy Seafood
   Group ASA, Leroy Seafood USA Inc., and
   Scottish Sea Farms Ltd.

     Defendants.
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 76




                                                  TABLE OF CONTENTS

                                                                                                                                  Page

   NATURE OF ACTION ........................................................................................................ 3

   JURISDICTION AND VENUE ........................................................................................... 5

   PLAINTIFF .......................................................................................................................... 6

   DEFENDANTS .................................................................................................................... 6

   AGENTS AND CO-CONSPIRATORS ............................................................................. 12

   FACTUAL ALLEGATIONS ............................................................................................. 12

   A.          The European Commission Is Investigating Unexplained Price Increases
               In The Salmon Market .......................................................................................... 12

   B.          The United States Is A Substantial Market For Farm-Raised Salmon ................. 20

   C.          The Production Process For Farm-Raised Salmon ............................................... 21

   D.          The Structure And Characteristics Of The Market For Farm-Raised
               Salmon Supports The Existence Of A Conspiracy ............................................... 23

               1.         Barriers To New Entry Are High .............................................................. 23

               2.         Farm-Raised Salmon Is A Commodity Product And Prices Are
                          Correlated Across the Globe ..................................................................... 26

               3.         Norwegian Companies Dominate The Production Of Farm-Raised
                          Salmon And The Defendants Are The Largest Global Producers ............ 30

               4.         Atlantic Salmon Production Is Highly Inelastic And The Product Is
                          Perishable .................................................................................................. 32

               5.         Industry Concentration Facilitates Collusion............................................ 33

   CLASS ACTION ALLEGATIONS ................................................................................... 34

   INTERSTATE TRADE AND COMMERCE .................................................................... 39

   PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY ........................ 39

   CAUSES OF ACTION ...................................................................................................... 40



                                                                      i
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 76




   PRAYER FOR RELIEF ..................................................................................................... 72

   JURY DEMAND ............................................................................................................... 74




                                                                      ii
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 76



          Plaintiff Prime Steakhouse (“Plaintiff”), individually and on behalf of all others similarly

 situated (the “Class,” as defined below), upon personal knowledge as to the facts pertaining to

 itself, and upon information and belief as to all other matters, and based on the investigation of

 counsel, brings this class action for damages, injunctive relief, and other relief pursuant to

 various federal and state antitrust laws and state unfair competition laws and unjust enrichment

 laws, demands a trial by jury, and alleges as follows:

                                           NATURE OF ACTION

          1.      This lawsuit arises from unlawful coordination of the price of farm-raised salmon

 and salmon products derived therefrom which were sold by Mowi ASA (f/k/a Marine Harvest

 ASA), Marine Harvest USA, LLC, Marine Harvest Canada, Inc., Ducktrap River of Maine LLC,

 Grieg Seafood ASA, Grieg Seafood BC Ltd., Bremnes Seashore AS, Ocean Quality AS, Ocean

 Quality North America Inc., Ocean Quality USA Inc., Ocean Quality Premium Brands, Inc.,

 SalMar ASA, Leroy Seafood Group ASA, Leroy Seafood USA Inc., and Scottish Sea Farms Ltd.

 and/or entities owned or controlled by them (collectively, “Defendants”) between July 1, 2015

 and the present in violation of federal antitrust law and various state antitrust and unfair competition,

 consumer protection and unfair trade practices, and unjust enrichment laws.

          2.      The European Commission (“EC”) recently confirmed “that on 19 February 2019

 its officials carried out unannounced inspections in several Member States at the premises of

 several companies in the sector of farmed Atlantic salmon.”1

          3.      The EC commenced its investigation by sending a letter in early February 2019 to

 the world’s dominant suppliers of farm-raised salmon and their affiliates, in which it explained

 that it had received information that the companies—Defendants—are “participat[ing in] or have


 1
     See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm.


                                                     3
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 5 of 76



 participated in anti-competitive agreements and/or concerted practices related to different ways

 of price coordination in order to sustain and possibly increase the prices for Norwegian

 salmon”.2

           4.     According to the EC, the Defendants are and have been engaging in the following

 conduct:

                  •       Coordinating sales prices and exchanging commercially
                          sensitive information;

                  •       Agreeing to purchase production from other competitors
                          when these other competitors sell at lower prices;

                  •       Applying a coordinated strategy to increase spot prices of
                          farmed Norwegian salmon in order to secure higher price
                          levels for long-term contracts.

           5.     Plaintiff seeks to represent a Nationwide Class consisting of all commercial and

 institutional purchasers in the United States and its territories that purchased farm-raised salmon

 and/or products derived therefrom (“Farm-Raised Salmon”), once or more, other than directly

 from Defendants, entities owned or controlled by Defendants, or other producers of farm-raised

 salmon or products derived therefrom, from July 1, 2015 to the present (the “Class Period”).

 Excluded from the Nationwide Class are the Court and its personnel, and any Defendants and

 their parent or subsidiary companies.

           6.     Plaintiff seeks to represent a Damages Class consisting of all commercial and

 institutional purchasers in the Indirect Purchaser States3 that purchased farm-raised salmon


 2
      See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-
     price-fixing-probe-with-interest/.


 3
     The Indirect Purchaser States, for purposes of this complaint, are the states and territories for
     which there are claims listed in the Causes of Action section below.


                                                    4
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 6 of 76



 and/or products derived therefrom once or more other than directly from Defendants, entities

 owned or controlled by Defendants, or other producers of farm-raised salmon or products

 derived therefrom from July 1, 2015 to the present (the “Class Period”). Excluded from the

 Damage Class are the Court and its personnel, and any Defendants and their parent or subsidiary

 companies.

                                        JURISDICTION AND VENUE

          7.       Plaintiff seeks damages, restitution, treble damages, disgorgement, other monetary relief,

 injunctive, and other equitable relief under federal antitrust law and various state antitrust and unfair competition,

 consumer protection, and unfair trade practices, and unjust enrichment laws, as alleged specifically herein, as well

 as costs of suit, including reasonable attorneys’ fees, for the injuries that Plaintiff and all others similarly situated

 sustained as a result of Defendants’ violations of those laws.

          8.       This Court has subject matter jurisdiction over the state law claims under 28

 U.S.C. § 1332 because the amount in controversy for each of the Classes exceeds $5,000,000,

 there are more than 100 members in each of the Classes, and there are members of some of the

 Classes who are citizens of different states than Defendants. This Court also has subject matter

 jurisdiction under 28 U.S.C. § 1331 because plaintiff is bringing an injunctive claim under

 federal law.

          9.       Venue is appropriate in this District because one or more Defendants resided or

 transacted business in this District and is licensed to do business or is doing business in this

 District, and because a substantial portion of the affected interstate commerce described herein

 was carried out in this District. Venue is proper in Bangor, pursuant to Rule 3(b) of the Civil

 Rules of the United States District Court for the District of Maine, because a substantial part of

 the events or omissions giving rise to the claims occurred in Waldo County.




                                                            5
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 7 of 76



           10.   This Court has personal jurisdiction over each Defendant because, inter alia, each

 Defendant: (a) transacted business throughout the United States, including in this District;

 (b) manufactured, sold, shipped, and/or delivered substantial quantities of farm-raised salmon or

 products derived therefrom throughout the United States, including in this District; (c) had

 substantial contacts with the United States, including in this District; and/or (d) engaged in an

 antitrust conspiracy that was directed at and had a direct, foreseeable, and intended effect of

 causing injury to the business or property of persons residing in, located in, or doing business

 throughout the United States, including in this District.

           11.   The activities of the Defendants and all co-conspirators, as described herein, were

 within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

 effects on the interstate commerce of the United States.

                                            PLAINTIFF

           12.   Plaintiff Prime Steakhouse is a business located at 232 West Main Street,

 Falconer, NY 14733. During the Class Period, Plaintiff purchased Farm-Raised Salmon, once or

 more, other than directly from Defendants, entities owned or controlled by Defendants, or other

 producers of Farm-Raised Salmon. The Farm-Raised Salmon purchased by Plaintiff was

 impacted by conduct of one or more of the Defendants, constituting an antitrust violation as

 alleged herein, and plaintiff suffered monetary loss as a result of the antitrust violations alleged

 herein.

                                           DEFENDANTS

           13.   Defendant Mowi ASA (fka Marine Harvest ASA) (“Mowi”) is a Norwegian

 seafood company with operations in several countries around the world. The company engages

 in the production, processing, and sale of farmed salmon, the operations of which are focused on

 Norway, Scotland, British Columbia, Canada, the Faroe Islands, Ireland, and Chile. Mowi has a


                                                   6
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 8 of 76



 share of between 25% and 30% of the global salmon and trout market, making it the world’s

 largest company in the sector. Mowi also owns a “value added processing” unit, which prepares

 and distributes a range of seafood products, and a number of smaller divisions. The company is

 headquartered at Sandviksboder, 77AB, 5035, Bergen, Norway. Mowi is listed on the Oslo Stock

 Exchange, where it is a constituent of the benchmark OBX Index.

        14.     Marine Harvest USA, LLC (“Marine Harvest USA”) is Florida limited liability

 company that maintains its principal place of business at 8550 N.W. 17th Street #105, Miami,

 Florida 33126. Marine Harvest USA, a wholly-owned subsidiary of Mowi, processes salmon in

 Florida and Texas and distributes it to wholesalers, retailers, and others in Florida and elsewhere

 in the United States.

        15.     Marine Harvest Canada, Inc. (“Marine Harvest Canada”) is a foreign corporation

 and wholly-owned subsidiary of Mowi. Marine Harvest Canada processes salmon in British

 Columbia, Canada, and distributes salmon in Canada and the western United States. Marine

 Harvest Canada is headquartered at 1334 Island Highway, Suite 124, Campbell River, British

 Columbia, V9W 8C9, Canada.

        16.     Defendant Ducktrap River of Maine LLC (“Ducktrap”) is a Maine limited

 liability company and wholly-owned subsidiary of Mowi. Ducktrap sells processed salmon

 products, such as sliced smoked salmon, under a number of trade names, including Ducktrap and

 Kendall Brook. The company has its headquarters at 57 Little River Dr., Belfast, ME 04915.

        17.     Defendant Grieg Seafood ASA (“Grieg”) is a foreign corporation that describes

 itself as “one of the world’s leading fish farming companies, specializing in atlantic salmon.”

 Grieg’s “farming facilities are in Finnmark and Rogaland in Norway, British Columbia in




                                                 7
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 9 of 76



 Canada and Shetland in the UK.”4 The company is headquartered at C. Sundtsgate 17/19, 5004,

 Bergen, 5004, Norway. Grieg is listed on the Oslo Stock Exchange.

          18.     Defendant Grieg Seafood BC Ltd. (“Grieg BC”), a foreign corporation and

 wholly-owned subsidiary of Grieg, is headquartered at 1180 Ironwood Street # 106, Campbell

 River, British Columbia, Canada, V9W 5P7. Grieg BC farms salmon on 22 sites in British

 Columbia. It is the owner of Skuna Bay, a branded salmon product, that is marketed and sold

 throughout the United States. Indeed, in its 2018 Annual Report, Grieg states that “Skuna Bay

 has become the preferred salmon of choice for top chefs throughout North America . . . .”5 It

 claims that its salmon has been served to the President of the United States.

          19.     Defendant Bremnes Seashore AS is a foreign corporation headquartered at

 Oklandsvegen 90, N-5430 Bremnes, Norway (“Bremnes Seashore”). The company is in the

 business of salmon-farming and has operations throughout Norway. Bremnes Seashore owns

 40% of Ocean Quality AS and uses that entity to sell and distribute its product around the globe,

 including in the United States.6


 4
     See https://www.griegseafood.no/en/.


 5
                                See                            https://www.griegseafood.no/wp-
     content/uploads/2019/04/Grieg_Årsrapport_Børs_110419.pdf at 85.


 6
     See https://www.seashore.no/en/production/ (“We supply salmon around the globe through our
     sales companies Salmon Brands and Ocean Quality. If you travel to Tokyo, Sydney, Chicago,
     Paris or Bangkok, you can enjoy the taste of salmon from Bremnes Seashore.”);
     https://www.seafoodsource.com/news/supply-trade/ocean-quality-to-open-british-columbia-
     operations, (“Ocean Quality AS, in Bergen, Norway, is a sales company established and jointly
     owned by Bremnes Seashore AS (40 percent) and Grieg Seafood ASA (60 percent).”);
     https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 75 (“The
     Group owns the company Ocean Quality AS together with Bremnes Fryseri AS on a 60%/40%
     basis.”).


                                                  8
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 10 of 76



            20.    Defendant Ocean Quality AS (“OQ”) is a foreign corporation engaged in the

  salmon distribution business, with its headquarters at Grieg-Gaarden, C. Sundtsgate 17/19, N-

  5004, Bergen, Norway. Grieg owns 60% of the outstanding shares of OQ and controls its

  operations.7 Bremnes Seashore owns the remaining 40% of OQ.

            21.    Defendant Ocean Quality North America Inc. (“OQ NA”), a foreign corporation

  and wholly owned subsidiary of OQ, is headquartered at 4445 Lougheed Highway, 500,

  Burnaby, BC V5C0E4, Canada. OQ NA facilitates the distribution of farm-raised salmon

  produced by Grieg and its subsidiaries and Bremnes Seashore throughout the United States. OQ

  NA has a dedicated sales office headed by General Manager Dennis Bryant, whose direct

  telephone number bears a Dallas, Texas area code.8

            22.    Defendant Ocean Quality USA Inc. (“OQ USA”) is a Delaware corporation and

  wholly-owned subsidiary of OQ, with its principal place of business located at 1914 Skillman

  Street #110-309, Dallas, Texas, 75206-8559. OQ USA distributes salmon products produced by

  Grieg and its subsidiaries and Bremnes Seashore throughout the United States.9

            23.    Defendant Ocean Quality Premium Brands, Inc. (“OQ Premium Brands”) is a

  Delaware corporation and wholly-owned subsidiary of OQ, headquartered at 4445 Lougheed




  7
       See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 46
      (“OQ sells the fish to Asia, Europe, the USA and Canada.”). See
      https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 49.


  8
      See https://oceanquality.com/contact/.


  9
       See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 75.
      (“Ocean Quality USA Inc is domiciled in the USA.”).


                                                 9
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 11 of 76



  Highway, 500, Burnaby, BC V5C0E4, Canada. OQ Premium Brands’ business purpose,

  according to a December 7, 2018 filing with the California Secretary of State, is “MARKETING

  AND BRANDING.” OQ Premium Brands distributes salmon products produced by Grieg and its

  subsidiaries and Bremnes Seashore throughout the United States.

           24.     Defendant SalMar ASA (“SalMar”) is a foreign corporation that describes itself

  as “one of the world’s largest and most efficient producers of Atlantic salmon, and is vertically

  integrated along the entire value chain from broodfish, roe and smolt to harvesting, processing

  and sales.”10 The company is headquartered at Idustriveien 51, N-7266, Kverva, Norway. SalMar

  is listed on the Oslo Stock Exchange.

           25.     According to SalMar’s website:

           SalMar has established a fully integrated system for farming, processing, sales
           and distribution of farmed salmon and is thus in control of the total value chain.

           The salmon that SalMar is producing is sold through an in-house salesforce and/
           or through close partners.

           Proximity to markets and customers, direct or through partners is important to
           secure efficient use of a high-quality raw material that has been through a
           traceable and controlled production process.

           InnovaMar is the name of SalMar’s new harvesting and processing facility in
           Frøya, central Norway. It aims to be the world’s most innovative and efficient
           facility for the landing, harvesting and processing of farmed salmon. InnovaMar
           covers 17,500 m2 of floor space and comprises two departments (harvesting and
           processing). The facility has the capacity for all kinds of storage. Good internal
           logistics ensure safe and efficient handling of the products. The increased capacity
           affords a high level of flexibility with regard to organising production and sales.




  10
       See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at p. 45.




                                                    10
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 12 of 76



            SalMar produces a wide variety of fresh and frozen salmon products. The
            customer base is global and includes small and large importers/exporters, as well
            as larger processing companies and retail chains.11

             26.    SalMar sells directly to entities within the United States:

            SalMar had direct sales to around 50 different countries in 2017. SalMar’s most
            important geographic market in 2017 was Europe, with Poland, Lithuania and
            Sweden as the largest individual markets. The second largest market was Asia,
            with Vietnam, Japan and Singapore as the largest individual markets. After sales
            to Russia were blocked in 2014, North America has been the third largest market,
            with the USA as the largest individual market. SalMar experienced particularly
            strong growth in the American market in 2017.12

            27.    Defendant Leroy Seafood Group ASA (“Leroy”), a foreign corporation, is a

  seafood production and distribution company. The company is the second largest salmon and

  trout farming company in the world and has fish farms in Hitra, Kristiansund, Troms and

  Scotland (Shetland). The company is headquartered at Thormøhlens gate 51 B, 5006 Bergen,

  Norway. Leroy is listed on the Oslo Stock Exchange. The company has sales offices in the

  United States.

            Our main office is located in Bergen, but we have fishing vessels and fish farms
            in operation along the entire coast of Norway. We have production and packaging
            plants in Norway, Sweden, Denmark, Finland, France, the Netherlands, Portugal,
            Spain and Turkey. We also have sales offices in the USA, Japan and China.13

            28.    Defendant Leroy Seafood USA Inc. (“Leroy USA”), a North Carolina corporation

  and wholly-owned subsidiary of Leroy, is the U.S. distribution subsidiary for Leroy’s farm-

  raised salmon business. Leroy USA’s principal place of business is located at 1289 Fordham

  Blvd., Suite 406, Chapel Hill, NC 27514.




  11
       See https://www.salmar.no/en/sales-distribution/.
  12
       See 2017 Annual Report, http://hugin.info/138695/R/2188425/846513.pdf, at p. 53.
  13
       See https://www.leroyseafood.com/en/about-us/about-leroy/.


                                                    11
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 13 of 76



           29.     Defendant Scottish Sea Farms Ltd. (“Scottish Sea Farms”), a foreign corporation,

  is an aquaculture company that engages in the farming and production of salmon. Scottish Sea

  Farms is the United Kingdom’s second largest producer of farmed salmon.14 The company sells

  its products to retailers in the United Kingdom, the United States, Europe and internationally.

  Scottish Sea Farms is a joint venture of Defendants SalMar and Leroy, and each owns a 50%

  interest in Scottish Sea Farms. The company is headquartered at Laurel House, Laurelhill

  Business Park, Stirling, FK7 9JQ, United Kingdom, 01786 44552.

                               AGENTS AND CO-CONSPIRATORS

           30.     The acts alleged against the Defendants in this Complaint were authorized,

  ordered, or done by their officers, agents, employees, or representatives, while actively engaged

  in the management and operation of Defendants’ businesses or affairs.

           31.     Various persons and/or firms not named as Defendants herein may have

  participated as co-conspirators in the violations alleged herein and may have performed acts and

  made statements in furtherance thereof.

           32.     Each Defendant acted as the principal, agent, or joint venture of, or for, other

  Defendants with respect to the acts, violations, and common course of conduct alleged by

  Plaintiff.

                                    FACTUAL ALLEGATIONS

  A.       The European Commission Is Investigating Unexplained Price Increases In The
           Salmon Market

           33.     On February 19, 2019, Undercurrent News reported that in early February the EC

  opened an antitrust investigation into the world’s major producers of farm-raised salmon:



  14
       See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at p. 45.


                                                  12
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 14 of 76



           According to the letter, the EC has “received information -- from different actors
           operating at different levels in the salmon market -- alleging that Norwegian
           producers of farmed Atlantic salmon . . . participate or have participated in anti-
           competitive agreements and/or concerted practices related to different ways of
           price coordination in order to sustain and possibly increase the prices for
           Norwegian salmon.”

           The letter, which was sent to producers at the start of February, states the

  Norwegian producers concerned have been allegedly:

           •      Coordinating sales prices and exchanging commercially sensitive
                  information;

           •      Agreeing to purchase production from other competitors when these other
                  competitors sell at lower prices; and

           •      Applying a coordinated strategy to increase spot prices of farmed
                  Norwegian salmon in order to secure higher price levels for long-term
                  contracts.

           Based on the information the EC has, these alleged practices have been going on

  since “at least” November 2017 and “are presumably ongoing.”15

           34.    The EC also released the following statement on February 19, 2019:

           The European Commission can confirm that on 19 February 2019 its officials
           carried out unannounced inspections in several Member States at the
           premises of several companies in the sector of farmed Atlantic salmon.

           The Commission has concerns that the inspected companies may have violated
           EU antitrust rules that prohibit cartels and restrictive business practices (Article
           101 of the Treaty on the Functioning of the European Union). The Commission
           officials were accompanied by their counterparts from the relevant national
           competition authorities.16

           35.    According to an article in Undercurrent News dated February 19, 2019, Mowi,

  Grieg, and SalMar have all confirmed that they were the subject of EC raids:


  15
     See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-
  price-fixing-probe-with-interest/.
  16
       See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm.



                                                   13
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 15 of 76



            Undercurrent first reported the news earlier on Tuesday, then Mowi, Grieg
            Seafood and SalMar all confirmed raids on their operations in the UK. Mowi’s
            spokesman said the company’s plant in Rosyth, UK, was raided, but then also
            confirmed a plant in Lemmers, formerly Marine Harvest Sterk, was inspected.

            The Sterk plant, the only one the company owns in the Netherlands, is mainly
            specialized on coating whitefish, but also does some salmon, according to its
            website.17

            36.    In a recently released annual report for 2018, Mowi disclosed:

            In February 2019, The European Commission carried out unannounced
            inspections at selected premises of several Norwegian salmon companies,
            including Mowi. The Commission was acting on concerns that the inspected
            companies may have violated EU antitrust rules.18

            37.    On February 19, 2019, Grieg filed a notice with the Oslo Stock Exchange stating

  as follows:

            The European Commission DG (Director General) Competition has today
            performed an inspection at Grieg Seafood Shetland to explore potential anti-
            competitive behavior in the salmon industry.

            Grieg Seafood aims to be open, transparent and forthcoming and will provide all
            necessary information requested by the European Commission DG Competition
            in its investigation.19

            38.    On February 20, 2019, Leroy filed a notice with the Oslo Stock Exchange stating

  as follows:

            EU’s competition authorities (European Commission Director General
            Competition) has conducted an inspection at the premises of Scottish Sea Farms
            Ltd. a company owned 50% by Lerøy Seafood Group ASA (LSG). The purpose
            is, according to the competition authorities, to investigate accusations of anti-
            competitive cooperation in the salmon market. In connection with the inspection,
            the EU competition authorities has also requested for information from the
            shareholders in Scottish Sea Farms Ltd.20
  17
     See https://www.undercurrentnews.com/2019/02/19/mowi-dutch-plant-also-raided-as-
  ec-confirms-probe-of-alleged-salmon-cartel/.
  18
       See http://hugin.info/209/R/2239765/882920.pdf, at pg. 216.
  19
       See https://www.griegseafood.no/inverstors/stock-exchange-filings/.
  20
        See https://www.leroyseafood.com/en/investor/.


                                                   14
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 16 of 76




           39.    Also on February 19, 2019, SalMar issued the following report to the Oslo Stock

  Exchange:

           On 19th of February 2019 the European Commission Director General
           Competition performed an inspection at Scottish Sea Farms Ltd., in which SalMar
           ASA indirectly owns 50 per cent. SalMar is in constructive dialogue with the
           Commission in this regard.21

           40.    The salmon market is susceptible to manipulation by the major salmon producers

  in Norway. As alleged further below, the industry is highly concentrated and the spot market for

  salmon in Oslo, Norway, is the most important benchmark for salmon prices around the globe.

           41.    Salmon is sold on the spot market and through annual contracts. Only one percent

  (1%) of Norway’s salmon production is sold on the spot market, but those spot prices set the

  baseline for longer term contract prices.22

           42.    Since 2015, salmon buyers in Europe have complained that Norway’s salmon

  producers, including Mowi, have been rigging the spot market by using subsidiary companies,

  including Mowi’s Polish subsidiary, Morpol (a fish processor and distributor), to drive up the

  spot price. As the purchasing director of Graal, S.A. (“Graal”) (a Polish salmon processor), Alina

  Piasecka, has explained, “We’ve seen examples of prices falling in the spot market, and

  exporters offering fish at increasingly lower prices.” She continued, “Suddenly, 15 minutes later

  there are aren’t fish available, and we find out that Morpol has purchased perhaps 60

  truckloads.” Graal’s CEO, Boguslaw Kowalski, explained: “We are seeing that now and again



  21
       See https://newsweb.oslobors.no/message/470051.


  22
     See https://salmonbusiness.com/suempols-gm-does-not-believe-in-price-caps-in-the-second-
   half-of-2017/.


                                                 15
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 17 of 76



  they take advantage of Morpol to buy at higher prices than that charged by the market, to hike up

  prices.”23

             43.   In 2017, Stale Hoyem, general manager of Suempol Norway, one of the biggest

  smoked salmon producers in Poland and Europe, complained that “companies in Norway buy

  small quantities of salmon to raise the price for the rest of the players.” Hoyem continued, “One

  last thing that affects prices is that some of the major players choose to create their own

  purchasing departments buying a truckload here and a truckload there,” he said, “suggesting this

  ‘daily’ practice is heavily influencing prices on the spot market.”24 Borge Prytz Larsen,

  purchasing director at Severnaya, which imports salmon into Russia, confirmed Hoyem’s

  statement: “The big players buy fish, and they then use the price as indicators for other

  customers.”25

             44.   Defendants’ pricing behavior changed at the start of the class period. Hoyem

  complains: “In the old days we could negotiate contracts. Producers looked at their cost and then

  they put on a surcharge of about NOK 1 (€0.11/$.13) to NOK 2 (€0.21/$.25) [per kilo].”26




  23
     See https://www.intrafish.com/news/751597/marine-harvest-accused-of-manipulating-polish-
   salmon-market.


  24
     See https://www.intrafish.com/news/1330269/norwegian-salmon-giants-accused-of-price-
   manipulation.


  25
       Id.


  26
       Id


                                                 16
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 18 of 76



          45.     The foregoing are examples of complex and historically unprecedented changes in

  pricing structure made at the very same time by multiple competitors and made for no other

  discernible reason than collusion.

          46.     As a result of the conspiracy, Defendants’ prices—and profits—for salmon have

  been increasing steadily since mid-2015, as Mowi itself illustrates in this chart:27




          47.     Defendants frequently—and falsely—assert that cost increases justify their price

  increases, but their own data disproves that purported justification. For example, the following

  chart from Mowi indicates that the “cost in box” of producing salmon (per kilogram) has

  increased approximately half of one Euro (or less) during the conspiracy period, but prices have

  increased at a substantially faster rate:28


  27
          See        http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
  handbook.pdf, at p. 32.
  28
     See http://hugin.info/209/R/2177429/840178.pdf, at p. 246.



                                                   17
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 19 of 76




         48.     According to Mowi’s 4Q 2018 financial disclosures:

         “2018 was a very good year for Mowi. Strong demand for salmon and high prices
         in all markets resulted in great earnings for the company. I am proud of all my
         colleagues who work hard to produce healthy and tasty seafood for consumers all
         over the world. They have all contributed to the strong results”, says CEO Alf-
         Helge Aarskog.29

         49.     Mowi’s 2017 Annual Report confirms that since the uptick in salmon pricing

  starting in 2015, its operating profits or “Operational EBIT”30 (reported in Euros) has




  29
     See http://mowicanadawest.ca/about/news-and-media/news_new2/strong-results-for-mowi-in-
  the-fourth-quarter-2018/. The complaint filed by Euclid Fish Company on April 23, 2019 cites
  https://www.mowi.com/about/news-and-media/news_new2/strong-results-for-mowi-in-the-
  fourth-quarter-2018/ for this press release, and the press release was no longer available via this
  URL as of April 24, 2019.

  30
    “In accounting and finance, earnings before interest and taxes (EBIT) is a measure of a firm’s
   profit that includes all incomes and expenses (operating and non-operating) except interest
   expenses             and            income             tax           expenses.”             See
   https://en.wikipedia.org/wiki/Earnings_before_interest_and_taxes.




                                                  18
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 20 of 76



  substantially increased—from 346.8 million Euros in 2015, to 700.2 million Euros in 2016, and

  792.1 million Euros in 2017.31

            50.    Grieg similarly reports that its EBIT per kg gutted weight of fish (in Norwegian

  Kroner) has increased during the course of the conspiracy. According to Grieg’s 2017 Annual

  Report, EBIT was 0.7 Kroners/kg in 2015, 18.0 Kroners/kg in 2016, and 14.4 Kroners/kg in

  2017.32 Grieg’s 2018 Annual Report reports EBIT per kg (in Norwegian Kroner) of 14.72 for

  2018.33

            51.    Leroy has also experienced substantial increases in EBIT/kg (measured in

  Norwegian Kroner), increasing from 8.8 Kroners in 2015 to 18.9 Kroners in 2016, and 23.6

  Kroners in 2017.34 In 2018, Leroy’s EBIT/kg was 19.6.35

            52.    Similarly, SalMar’s EBIT has increased substantially. In 2015, EBIT was 1404

  million Norwegian Kroners. In 2016, EBIT was 2432 million Kroners. In 2017, EBIT was 3162

  million Kroners.36 In 2018, EBIT was 3460.8 million Kroners.37


  31
       See http://hugin.info/209/R/2177429/840178.pdf, at p. 7.


  32
       See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 8.


  33
                               See                    https://www.griegseafood.no/wp-
   content/uploads/2019/04/Grieg_A%CC%8Arsrapport_B%C3%B8rs_110419.pdf.


  34
    See https://www.leroyseafood.com/en/investor/reports-and-webcast/annual-report-2017/to-the-
   table/#anchor-article-key-figures.


  35
       See    https://www.leroyseafood.com/globalassets/02-documents/english/reports/quarterly-
   reports/q4-2018-report.pdf.


                                                   19
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 21 of 76



           53.     These price increases—and the Defendants’ coordinated behavior that caused

  them—have come at the expense of Plaintiff and the Class, who have paid more for farm-raised

  salmon than they otherwise would have in the absence of collusion.

  B.       The United States Is A Substantial Market For Farm-Raised Salmon

           54.     The United States is the second largest global market for salmon behind only the

  EU, as Mowi reports in the graphic reflected below38:




           55.     A December 12, 2018 article from industry publication Intrafish further explains:




  36
       See http://hugin.info/138695/R/2188425/846513.pdf.


  37
       See http://hugin.info/138695/R/2234948/879657.pdf.


  38
       See http://hugin.info/209/R/2234685/879436.pdf.



                                                   20
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 22 of 76



                   Salmon import volumes into the United States through October rose 10.5
                   percent, reaching 272,676 metric tons, according to new figures released
                   by the National Marine Fisheries Service (NMFS).

                   The value of Atlantic salmon imports rose as well, by 9.5 percent, to reach
                   $2.9 billion (€2.6 billion), up from $2.6 billion (€2.3 billion) during the
                   same period last year.39

  C.        The Production Process For Farm-Raised Salmon

            56.    Mowi diagrams the process for breeding and growing farm-raised salmon as

  follows:




  39
       See https://www.intrafish.com/marketplace/1654239/us-imports-of-fresh-salmon-fillets-spike.


                                                   21
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 23 of 76




  See https://www.mowi.com/product/seafood-value-chain/ (visited prior to filing; webpage was
  no longer available via the URL as of April 24, 2019).

         57.        A report commissioned by the European Union titled “Developing Innovative

  Market Orientated Prediction Toolbox to Strengthen the Economic Sustainability and

  Competitiveness of European Seafood on Local and Global markets” further depicts how salmon

  is processed:40




  40
    See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -
   Report on evaluation of industry dynamics opportunities and threats to industry”.


                                                22
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 24 of 76



  D.      The Structure And Characteristics Of The Market For Farm-Raised Salmon
          Supports The Existence Of A Conspiracy

          58.    The structure and other characteristics of the market for farm-raised salmon make

  it conducive to anticompetitive conduct among Defendants and make collusion particularly

  attractive.

                 1.     Barriers To New Entry Are High

          59.    A collusive arrangement that raises product prices above competitive levels

  would, under basic economic principles, attract new entrants seeking to benefit from the

  supracompetitive pricing. When, however, there are significant barriers to entry, new entrants are

  much less likely to enter the market. The market for farming salmon has high barriers to entry.

          60.    Mowi’s 2018 Investor’s Handbook notes that there are relatively few locations in

  the world that provide the right mix of oceanic conditions for salmon farming and a political

  environment willing to allow the practice. Moreover, even if new entry could occur in the right

  geographic location, no additional salmon supply could be brought on line in the short run:




                                                 23
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 25 of 76




  See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
  handbook.pdf, at p. 26. The complaint filed by Euclid Fish Company on April 23, 2019 cites to
  the webpage http://www.mowi.com/globalassets/investors/handbook/2018-salmon-industry-
  handbook.pdf as the web address of this report, and as of April 24, 2019, the report was no
  longer available via that URL.

         61.    Mowi explains that “[i]n all salmon producing regions, the relevant authorities

  have a licensing regime in place. In order to operate a salmon farm, a license is the key




                                                24
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 26 of 76



  prerequisite. The licenses constrain the maximum for each company and the industry as a

  whole.”41

         62.     Moreover, wild caught salmon cannot reasonably constrain prices for farm-raised

  salmon. National Public Radio summarized the breeding and cost advantages that farm-raised

  salmon have over wild caught salmon in an August 29, 2017 article:

                     Why Are Atlantic Salmon Raised In The Pacific Northwest?

         Atlantic salmon are not native to the Pacific Northwest. For years, they have been
         bred to become easier to farm — they’re more “highly domesticated,” according
         to the Washington Department of Fish and Wildlife. Most commercial fish farms
         raise Atlantic salmon.

         The WDFW says Atlantic salmon is a “favored species” to farm in cold marine
         waters because the species grows quickly and consistently, is resistant to disease,
         and is something people like to eat. Farmed Atlantic salmon are more docile than
         wild fish.

         Atlantic salmon also have been bred to more “efficiently turn feed into flesh,”
         says Michael Rust, the science adviser for NOAA’s office of aquaculture.

         What used to cost several dollars per pound to grow, worldwide, now costs about
         $1.25, Rust says. That makes for higher profits.

         In the U.S., Washington and Maine are the two largest Atlantic salmon producing
         states, but they’re small beans compared to salmon farms in Canada, Norway and
         Chile.

         Atlantic salmon today, Rust says, probably grow twice as fast as when
         aquaculture first started. 42

               63.     Wild caught salmon is generally twice as expensive per pound as farm-raised

       salmon.

  41
        See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at p. 69.


  42
   See https://www.npr.org/sections/thesalt/2017/08/29/546803147/why-are-atlantic-salmon-
  being-farmed-in-the-northwest.



                                                 25
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 27 of 76



                   2.      Farm-Raised Salmon Is A Commodity Product And Prices Are
                           Correlated Across the Globe

            64.    Mowi explains that salmon production is a “commodity” business: “As in most

  commodity industries, the producers of Atlantic salmon are experiencing large volatility in the

  price achieved for the product.”43 A report issued in 2018 by the European Union confirms this

  point: “[t]he output of most salmonid aquaculture, and Atlantic salmon in particular, is highly

  commoditised i.e. there is little differentiation between farms and competition is based purely on

  price. These products, mostly head-on gutted fresh fish, serve as raw material for further

  processing. In that situation, large enterprises which can reduce costs of production through

  economies of scale and offer the lowest price, have a competitive advantage.” 44 Commodity

  products are fungible and consumers and other purchasers have a variety of supply options which

  makes raising prices by any one supplier difficult in the absence of a conspiracy.

            65.    Further, according to Grieg, salmon prices are linked across the globe, and the

  Defendants and others closely follow these prices: “There are several reference prices for salmon

  available. In Norway, Fish Pool ASA provides historic price information as well as salmon

  derivative prices FCA Oslo. In the United States, Urner Barry provides reference prices for

  North American salmon in Seattle and Chilean salmon in Miami. Market prices are correlated

  across regions.”45 (Emphasis added.)


  43
            See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
       handbook.pdf, at p. 33.


  44
        See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -
       Report on evaluation of industry dynamics opportunities and threats to industry” at p. 4.
  45
       See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf at p. 40




                                                   26
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 28 of 76



            66.        Mowi also recognizes that “price correlation across regional markets is generally

  strong for Atlantic salmon.”46 It further explains that arbitrage between regions is one of the

  factors constraining prices for Atlantic salmon.47 Accordingly, price-fixing of salmon prices in

  one market will affect prices globally.

            67.        In fact, Mowi tracks the correlation of salmon prices globally in the normal course

  of its business. 48 The company illustrates this graphically49:




  46
        See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at p. 31.


  47
       Id. at p. 32.


  48
        See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 32.


  49
       Id. at 33.


                                                       27
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 29 of 76




            68.    This point was also recognized in a 2016 report issued by the Oslo Fish Pool (a

  salmon financial contracts exchange) and DNB Foods & Seafood (which is part of Norway’s

  largest financial services organization) titled “World market for salmon: pricing and

  currencies.”50 The report pointed out that Norwegian farmed salmon gate prices are “strongly

  linked” and that the collusion by Defendants on those Norwegian prices directly affected prices

  for farmed salmon raised elsewhere pursuant to the “law of one price”.51


  50
       See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf.


  51
       As explained below, Mowi operates salmon farms in Chile, as well as Norway.


                                                   28
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 30 of 76



            69.    Indeed, the 2016 report noted as follows on page 752:




            70.    The 2016 report further elaborates on the economic principle of the “law of one

  price” as it relates to the farm-raised salmon market in the Unites States53:




  52
       See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf.
  53
       See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf.



                                                   29
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 31 of 76




                   3.     Norwegian Companies Dominate The Production Of Farm-Raised
                          Salmon And The Defendants Are The Largest Global Producers

           71.     A January 3, 2018 article in salmonbusiness.com—an industry publication—

  tracks Norway’s dominance in the salmon industry:54




  54
       See https://salmonbusiness.com/norways-market-share-shrinking/.



                                                 30
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 32 of 76




        72.    Moreover, Norway’s salmon industry is dominated by Defendants Mowi, Leroy,

  SalMar and Grieg. According to Mowi:55




  55
        See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at p. 36.


                                               31
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 33 of 76




                 4.     Atlantic Salmon Production Is Highly Inelastic And The Product Is
                        Perishable

         73.     Mowi acknowledges that:

         Due to the long production cycle and the short shelf life of the fresh product
         (about 3 weeks), the spot price clears on the basis of the overall price/quantity
         preference of customers. As salmon is perishable and marketed fresh, all
         production in one period has to be consumed in the same period. In the short term,
         the production level is difficult and expensive to adjust as the planning/production
         cycle is three years long. Therefore, the supplied quantity is very inelastic in the
         short term, while demand also shifts according to the season. This has a large
         effect on the price volatility in the market.56

         74.     Accordingly, in the absence of coordinated conduct among producers, Defendants

  are price-takers. They are unable to reduce supply in the short term to raise prices unilaterally,

  and they must sell during a very short window while their product is fit for human consumption.


  56
    See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
  handbook.pdf, at p. 32.




                                                 32
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 34 of 76



  These market constraints make the market more susceptible to collusion than markets where

  goods are not perishable and production levels can be rapidly modulated. See 2017 Mowi Annual

  Report, http://hugin.info/209/R/2177429/840178.pdf, at p. 235 (“Although the market price of

  salmon is established through supply and demand for the product, in the short term, salmon

  producers are expected to be price takers. The long production cycle and a short time window

  available for harvesting leave salmon farmers with limited flexibility to manage their short-term

  supply.”).

                 5.     Industry Concentration Facilitates Collusion

         75.     A highly concentrated market is more susceptible to collusion and other

  anticompetitive practices than less concentrated markets.

         76.     Here, there has been significant (and rapid) consolidation of salmon farming

  operations around the globe in recent years, as Mowi reports:57




  57
    See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
  handbook.pdf, at p. 37.




                                                 33
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 35 of 76




                                CLASS ACTION ALLEGATIONS

         77.     Plaintiff brings this action on behalf of themselves and as a class action under

  Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure, seeking equitable and injunctive

  relief on behalf of the following class (the “Nationwide Class”):

         All commercial and institutional purchasers in the United States and its territories
         that purchased farm-raised salmon and/or products derived therefrom, once or
         more, other than directly from Defendants, entities owned or controlled by
         Defendants, or other producers of farm-raised salmon or products derived
         therefrom, from July 1, 2015 to the present. Excluded from the Nationwide Class
         are the Court and its personnel, and any Defendants and their parent or subsidiary
         companies.




                                                  34
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 36 of 76



          78.     Plaintiff also brings this action on behalf of themselves and as a class action under

  Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages pursuant to the

  common law of unjust enrichment and the state antitrust, unfair competition, and consumer

  protection laws of the states and territories listed below (the “Indirect Purchaser States”)58 on

  behalf of the following class (the “Damages Class”):

          All commercial and institutional purchasers in the Indirect Purchaser States that
          purchased farm-raised salmon and/or products derived therefrom once or more
          other than directly from Defendants, entities owned or controlled by Defendants,
          or other producers of farm-raised salmon or products derived therefrom from July
          1, 2015 to the present. Excluded from the Damages Class are the Court and its
          personnel, and any Defendants and their parent or subsidiary companies.

          79.     The Nationwide Class and the Damages Class are referred to herein as the

  “Classes.”

          80.     Plaintiff reserves the right to modify the class definitions at a later date, including

  to add the first level of indirect purchasers.

          81.     While Plaintiff does not know the exact number of the members of the Classes,

  there are likely thousands of class members.

          82.     Common questions of law and fact exist as to all members of the Classes. This is

  particularly true given the nature of Defendants’ conspiracy, which was generally applicable to

  all the members of both Classes, thereby making appropriate relief with respect to the Classes as

  a whole. Such questions of law and fact common to the Classes include, but are not limited to:

                  (a)     Whether Defendants and their co-conspirators engaged in a combination

                          and conspiracy among themselves to fix, raise, maintain and/or stabilize




  58
    The Indirect Purchaser States, for purposes of this complaint, are the states and territories for
   which there are claims listed in the Causes of Action section below.


                                                    35
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 37 of 76



                   prices of farm-raised salmon and products derived therefrom in the United

                   States;

             (b)   Whether Defendants and their co-conspirators engaged in a combination

                   and conspiracy among themselves to fix, raise, maintain and/or stabilize

                   prices of farm-raised salmon and products derived therefrom sold in the

                   United States;

             (c)   Whether Defendants and their co-conspirators participated in meetings and

                   trade association conversations among themselves in the United States and

                   elsewhere to implement, adhere to, and police the unlawful agreements

                   that they reached;

             (d)   The identity of the participants of the alleged conspiracy;

             (e)   The duration of the alleged conspiracy and the acts carried out by

                   Defendants and their co-conspirators in furtherance of the conspiracy;

             (f)   Whether the alleged conspiracy violated the Sherman Act, as alleged in

                   the First Count;

             (g)   Whether the alleged conspiracy violated state antitrust and unfair

                   competition laws, and/or state consumer protection laws, as alleged in the

                   Second and Third Counts;

             (h)   Whether Defendants unjustly enriched themselves to the detriment of the

                   Plaintiff and the members of the Classes, thereby entitling Plaintiff and the

                   members of the Classes to disgorgement of all benefits derived by

                   Defendants, as alleged in the Fourth Count;




                                            36
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 38 of 76



                 (i)    Whether the conduct of Defendants and their co-conspirators, as alleged in

                        this Complaint, caused injury to the business or property of Plaintiff and

                        the members of the Classes;

                 (j)    The effect of the alleged conspiracy on the prices of farm-raised salmon

                        and products derived therefrom sold in the United States during the Class

                        Period;

                 (k)    Whether the Defendants and their co-conspirators actively concealed,

                        suppressed, and omitted to disclose material facts to Plaintiff and members

                        of the Classes concerning Defendants’ unlawful activities to artificially

                        inflate prices for farm-raised salmon and products derived therefrom,

                        and/or fraudulently concealed the unlawful conspiracy’s existence from

                        Plaintiff and the other members of the Classes;

                 (l)    The appropriate injunctive and related equitable relief for the Nationwide

                        Class; and

                 (m)    The appropriate class-wide measure of damages for the Damages Class.

         83.     Plaintiff’s claims are typical of the claims of the members of the Classes. Plaintiff

  and all members of the Classes are similarly affected by Defendants’ wrongful conduct in that

  they paid artificially inflated prices for farm-raised salmon and products derived therefrom

  purchased indirectly from Defendants and/or their co-conspirators. Plaintiff’s claims arise out of

  the same common course of conduct giving rise to the claims of the other members of the

  Classes.

         84.     Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff’s

  interests are coincident with, and not antagonistic to, those of the other members of the Classes.




                                                  37
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 39 of 76



  Plaintiff is represented by counsel who are competent and experienced in the prosecution of

  antitrust and class action litigation.

          85.     The questions of law and fact common to the members of the Classes

  predominate over any questions affecting only individual members, including legal and factual

  issues relating to liability and damages.

          86.     Class action treatment is a superior method for the fair and efficient adjudication

  of the controversy, in that, among other things, such treatment will permit a large number of

  similarly situated persons to prosecute their common claims in a single forum simultaneously,

  efficiently, and without the unnecessary duplication of evidence, effort, and expense that

  numerous individual actions would engender. The benefits of proceeding through the class

  mechanism, including providing injured persons or entities with a method for obtaining redress

  for claims that might not be practicable to pursue individually, substantially outweigh any

  difficulties that may arise in management of this class action. Plaintiff reserves the discretion to

  certify the Damages Class as separate classes for each of the Indirect Purchaser States or as

  separate classes for certain groups of Indirect Purchaser States, should the Court’s subsequent

  decisions in this case render that approach more efficient. Whether certified together or

  separately, the total number and identity of the members of the Damages Class would remain

  consistent.

          87.     The prosecution of separate actions by individual members of the Classes would

  create a risk of inconsistent or varying adjudications, establishing incompatible standards of

  conduct for Defendants.




                                                  38
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 40 of 76



                           INTERSTATE TRADE AND COMMERCE

         88.     Hundreds of millions of dollars of transactions in farm-raised salmon and

  products derived therefrom are entered into each year in interstate commerce in the United States

  and the payments for those transactions flowed in interstate commerce.

         89.     Defendants’ manipulation of the market had a direct, substantial, and foreseeable

  impact on interstate commerce in the United States.

         90.     Defendants intentionally targeted their unlawful conduct to affect commerce,

  including interstate commerce within the United States, by combining, conspiring, and/or

  agreeing to fix, maintain, stabilize, and/or artificially inflate prices for farm-raised salmon and

  products derived therefrom.

         91.     Defendants’ unlawful conduct has a direct and adverse impact on competition in

  the United States. Absent Defendants’ combination, conspiracy, and/or agreement to manipulate

  the market for the sale of local television advertising, the prices of local television advertising

  would have been determined by a competitive, efficient market.

               PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY

         92.     Defendants’ antitrust conspiracy had the following effects, among others:

                 (a)    Price competition has been restrained or eliminated with respect to the

                        pricing of farm-raised salmon and products derived therefrom;

                 (b)    The prices of farm-raised salmon and products derived therefrom have

                        been fixed, raised, maintained, or stabilized at artificially inflated levels;

                 (c)    Purchasers of farm-raised salmon and products derived therefrom have

                        been deprived of the benefits of free and open competition; and

                 (d)    Purchasers of farm-raised salmon and products derived therefrom paid

                        artificially inflated prices.


                                                    39
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 41 of 76



         93.      The purpose of the conspiratorial and unlawful conduct of Defendants and their

  co-conspirators was to fix, raise, stabilize and/or maintain the price of farm-raised salmon and

  products derived therefrom.

         94.      The precise amount of the overcharge impacting the prices of farm-raised salmon

  and products derived therefrom paid by Plaintiff and the Damages Class can be measured and

  quantified using well-accepted models.

         95.      By reason of the alleged violations of the antitrust laws, Plaintiff and the members

  of the Classes have sustained injury to their businesses or property, having paid higher prices for

  farm-raised salmon and products derived therefrom than they would have paid in the absence of

  Defendants’ illegal contract, combination, or conspiracy and, as a result, have suffered damages

  in an amount presently undetermined. This is an antitrust injury of the type that the antitrust laws

  were meant to punish and prevent.

                                       CAUSES OF ACTION

                                              COUNT I

               Violation of Section 1 of the Sherman Act (15 U.S.C. § § 1, 3)
                            (Conspiracy in Restraint of Trade)

         96.      Plaintiff incorporates by reference the allegations set forth above as if fully set

  forth herein.

         97.      Defendants and their unnamed co-conspirators entered into and engaged in a

  contract, combination, or conspiracy in unreasonable restraint of trade in violation of Sections 1

  and 3 of the Sherman Act (15 U.S.C. § 1, 3).

         98.      During the Class Period, Defendants and their co-conspirators entered into a

  continuing agreement, understanding and conspiracy in restraint of trade to artificially allocate




                                                   40
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 42 of 76



  customers, rig bids, and raise, and/or maintain and fix prices for Farm-Raised Salmon, thereby

  creating anticompetitive effects.

            99.    The conspiratorial acts and combinations have caused unreasonable restraints in

  the market for Farm-Raised Salmon.

            100.   As a result of Defendants’ unlawful conduct, Plaintiff and other similarly situated

  class members in the Nationwide Class that purchased Farm-Raised Salmon have been harmed

  by being forced to pay inflated, supracompetitive prices for Farm-Raised Salmon.

            101.   In formulating and carrying out the alleged agreement, understanding and

  conspiracy, Defendants and their co-conspirators did those things that they combined and

  conspired to do, including, but not limited to, the acts, practices and course of conduct set forth

  herein.

            102.   Defendants’ conspiracy had the following effects, among others:

                   (a)    Price competition in the market for Farm-Raised Salmon has been

                          restrained, suppressed, and/or eliminated in the United States;

                   (b)    Prices for Farm-Raised Salmon provided by Defendants and their co-

                          conspirators have been fixed, raised, maintained, and stabilized at

                          artificially high, non-competitive levels throughout the United States; and

                   (c)    Plaintiff and members of the Nationwide Class who purchased Farm-

                          Raised Salmon indirectly from Defendants and their co-conspirators have

                          been deprived of the benefits of free and open competition.

            103.   Plaintiff and members of the Nationwide Class have been injured and will

  continue to be injured in their business and property by paying more for Farm-Raised Salmon




                                                   41
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 43 of 76



  purchased indirectly from Defendants and the co-conspirators than they would have paid and

  will pay in the absence of the conspiracy.

          104.    Defendants’ contract, combination, or conspiracy is a per se violation of the

  federal antitrust laws.

          105.    Plaintiff and members of the Nationwide Class are entitled to an injunction

  against Defendants, preventing and restraining the continuing violations alleged herein.

                                               COUNT II

                                 Violation of State Antitrust Statutes
                            (on behalf of Plaintiff and the Damages Class)

          106.    Plaintiff repeats the allegations set forth above as if fully set forth herein, and

  each of the state-specific causes of action described below incorporates the allegations as if fully

  set forth therein.

          107.    During the Class Period, Defendants and their co-conspirators engaged in a

  continuing contract, combination, or conspiracy with respect to the sale of Farm-Raised Salmon

  in unreasonable restraint of trade and commerce and in violation of the various state antitrust and

  other statutes set forth below.

          108.    The contract, combination, or conspiracy consisted of an agreement among

  Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

  supracompetitive prices for Farm-Raised Salmon and to allocate customers for Farm-Raised

  Salmon in the United States and its territories.

          109.    In formulating and effectuating this conspiracy, Defendants and their co-

  conspirators performed acts in furtherance of the combination and conspiracy, including:

  (a) participating in meetings and conversations among themselves in the United States and

  elsewhere during which they agreed to price Farm-Raised Salmon at certain levels, and



                                                     42
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 44 of 76



  otherwise to fix, increase, inflate, maintain, or stabilize effective prices paid by Plaintiff and

  members of the Damages Class with respect to Farm-Raised Salmon provided in the United

  States; and (b) participating in meetings and trade association conversations among themselves

  in the United States and elsewhere to implement, adhere to, and police the unlawful agreements

  they reached.

          110.    Defendants and their co-conspirators engaged in the actions described above for

  the purpose of carrying out their unlawful agreements to fix, increase, maintain, or stabilize

  prices of Farm-Raised Salmon. As a direct and proximate result, Plaintiff and members of the

  Damages Class were deprived of free and open competition and paid more for Farm-Raised

  Salmon than they otherwise would have in the absence of Defendants’ unlawful conduct. This

  injury is of the type the antitrust laws of the above states were designed to prevent and flows

  from that which makes Defendants’ conduct unlawful.

          111.    In addition, Defendants have profited significantly from the conspiracy.

  Defendants’ profits derived from their anticompetitive conduct come at the expense and

  detriment of Plaintiff and the members of the Damages Class.

          112.    Accordingly, Plaintiff and the members of the Damages Class in each of the

  following jurisdictions seek damages (including statutory damages where applicable), to be

  trebled or otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs

  of suit, including reasonable attorneys’ fees, to the extent permitted by the following state laws.

          113.    Defendants’ anticompetitive acts described above were knowing, willful and

  constitute violations of the following state antitrust statutes.

          114.    Arizona: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Ariz. Rev. Stat. §44-1401 et seq.            Defendants’ conspiracies had the




                                                    43
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 45 of 76



  following effects: (1) price competition for Farm-Raised Salmon was restrained, suppressed, and

  eliminated throughout Arizona; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

  and stabilized at artificially high levels throughout Arizona. During the Class Period,

  Defendants’ illegal conduct substantially affected Arizona commerce. Accordingly, Plaintiff and

  members of the Damages Class seek all forms of relief available under Ariz. Rev. Stat. §44-1401

  et seq.

            115.   California: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Cal. Bus. & Prof. Code §16700 et seq. During the Class Period, Defendants

  and their coconspirators entered into and engaged in a continuing unlawful trust in restraint of

  the trade and commerce described above in violation of Cal. Bus. & Prof. Code §16720. Each

  defendant has acted in violation of Cal. Bus. & Prof. Code §16720 to fix, raise, stabilize, and

  maintain prices of Farm-Raised Salmon at supracompetitive levels. The violations of Cal. Bus.

  & Prof. Code §16720 consisted, without limitation, of a continuing unlawful trust and concert of

  action among Defendants and their co-conspirators, the substantial terms of which were to fix,

  raise, maintain, and stabilize the prices of Farm-Raised Salmon. For the purpose of forming and

  effectuating the unlawful trust, Defendants and their co-conspirators have done those things

  which they combined and conspired to do, including, but not limited to, the acts, practices and

  course of conduct set forth above, and creating a price floor, fixing, raising, and stabilizing the

  price of Farm-Raised Salmon. The combination and conspiracy alleged herein has had, inter

  alia, the following effects: (1) price competition for Farm-Raised Salmon has been restrained,

  suppressed, and/or eliminated in the State of California; (2) prices for Farm-Raised Salmon

  provided by Defendants and their co-conspirators have been fixed, raised, stabilized, and pegged

  at artificially high, noncompetitive levels in the State of California and throughout the United




                                                  44
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 46 of 76



  States; and (3) those who purchased Farm-Raised Salmon indirectly from Defendants and their

  co-conspirators have been deprived of the benefit of free and open competition. As a result of

  Defendants’ violation of Cal. Bus. & Prof. Code §16720, Plaintiff and members of the Damages

  Class seek treble damages and their cost of suit, including a reasonable attorneys’ fee, pursuant

  to Cal. Bus. & Prof. Code §16750(a).

         116.    District of Columbia: Defendants have entered into an unlawful agreement in

  restraint of trade in violation of D.C. Code §28-4501 et seq. Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout the District of Columbia; (2) Farm-Raised

  Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels throughout

  the District of Columbia; (3) Plaintiff and members of the Damages Class, including those who

  resided in the District of Columbia and purchased Farm-Raised Salmon in the District of

  Columbia, paid supracompetitive, artificially inflated prices for Farm-Raised Salmon, including

  in the District of Columbia. During the Class Period, Defendants’ illegal conduct substantially

  affected commerce in the District of Columbia. By reason of the foregoing, Defendants have

  entered into agreements in restraint of trade in violation of D.C. Code §28-4501 et seq.

  Accordingly, Plaintiff and members of the Damages Class seek all forms of relief available

  under D.C. Code §28-4501 et seq.

         117.    Iowa: Defendants have entered into an unlawful agreement in restraint of trade in

  violation of Iowa Code §553.1 et seq.       Defendants’ combinations or conspiracies had the

  following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Iowa; (2) Farm-Raised Salmon prices were raised, fixed, maintained and

  stabilized at artificially high levels throughout Iowa. During the Class Period, Defendants’




                                                  45
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 47 of 76



  illegal conduct substantially affected Iowa commerce. By reason of the foregoing, Defendants

  have entered into agreements in restraint of trade in violation of Iowa Code §553.1 et seq.

  Accordingly, Plaintiff and members of the Damages Class seek all forms of relief available

  under Iowa Code §553.1 et seq.

         118.    Kansas: Defendants have entered into an unlawful agreement in restraint of trade

  in violation of Kan. Stat. §50-101 et seq. Defendants’ combinations or conspiracies had the

  following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Kansas; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

  and stabilized at artificially high levels throughout Kansas.         During the Class Period,

  Defendants’ illegal conduct substantially affected Kansas commerce. Accordingly, Plaintiff and

  members of the Damages Class seek all forms of relief available under Kan. Stat. §50-101 et seq.

         119.    Maine: Defendants have entered into an unlawful agreement in restraint of trade

  in violation of Me. Rev. Stat. Ann. tit. 10, § 1101. Defendants’ combinations or conspiracies had

  the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Maine; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and

  stabilized at artificially high levels throughout Maine. During the Class Period, Defendants’

  illegal conduct substantially affected Maine commerce. Accordingly, Plaintiff and members of

  the Damages Class seek all relief available under Me. Rev. Stat. Ann. tit. 10, § 1104.

         120.    Michigan: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Mich. Comp. Laws §445.771 et seq.            Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout Michigan; (2) Farm-Raised Salmon prices

  were raised, fixed, maintained, and stabilized at artificially high levels throughout Michigan.




                                                  46
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 48 of 76



  During the Class Period, Defendants’ illegal conduct substantially affected Michigan commerce.

  Accordingly, Plaintiff and members of the Damages Class seek all relief available under Mich.

  Comp. Laws §445.771 et seq.

            121.   Minnesota: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Minn. Stat. §325D.49 et seq. Defendants’ combinations or conspiracies had

  the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Minnesota; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

  and stabilized at artificially high levels throughout Minnesota. During the Class Period,

  Defendants’ illegal conduct substantially affected Minnesota commerce. Accordingly, Plaintiff

  and members of the Damages Class seek all relief available under Minn. Stat. §325D.49 et seq.

            122.   Mississippi: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Miss. Code §75-21-1 et seq. Defendants’ combinations or conspiracies had

  the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Mississippi; (2) Farm-Raised Salmon prices were raised, fixed,

  maintained, and stabilized at artificially high levels throughout Mississippi. During the Class

  Period, Defendants’ illegal conduct substantially affected Mississippi commerce. Accordingly,

  Plaintiff and members of the Damages Class seek all relief available under Miss. Code §75-21-1

  et seq.

            123.   Nebraska: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Neb. Rev. Stat. §59-801 et seq. Defendants’ combinations or conspiracies

  had the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed,

  and eliminated throughout Nebraska; (2) Farm-Raised Salmon prices were raised, fixed,

  maintained, and stabilized at artificially high levels throughout Nebraska. During the Class




                                                  47
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 49 of 76



  Period, Defendants’ illegal conduct substantially affected Nebraska commerce. Accordingly,

  Plaintiff and members of the Damages Class seek all relief available under Neb. Rev. Stat. §59-

  801 et seq.

         124.    Nevada: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Nev. Rev. Stat. Ann. §598A.010 et seq. Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout Nevada; (2) Farm-Raised Salmon prices were

  raised, fixed, maintained, and stabilized at artificially high levels throughout Nevada. During the

  Class Period, Defendants’ illegal conduct substantially affected Nevada commerce.

  Accordingly, Plaintiff and members of the Damages Class seek all relief available under Nev.

  Rev. Stat. Ann. §598A.010 et seq.

         125.    New Hampshire:        Defendants have entered into an unlawful agreement in

  restraint of trade in violation of New Hampshire Revised Statutes Ann. §356:1. Defendants’

  combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

  competition was restrained, suppressed, and eliminated throughout New Hampshire; (2) Farm-

  Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

  throughout New Hampshire. During the Class Period, Defendants’ illegal conduct substantially

  affected New Hampshire commerce. Accordingly, Plaintiff and members of the Damages Class

  seek all relief available under New Hampshire Revised Statutes §356:1 et seq.

         126.    New Mexico: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of New Mexico Statutes Annotated § 57-1-1, et seq. Defendants’ combinations

  or conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout New Mexico; (2) Farm-Raised Salmon prices




                                                  48
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 50 of 76



  were raised, fixed, maintained, and stabilized at artificially high levels throughout New Mexico.

  During the Class Period, Defendants’ illegal conduct substantially affected New Mexico

  commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

  under New Mexico Statutes Annotated § 57-1-1, et seq.

         127.    New York: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of New York General Business Laws § 340, et seq. Defendants’ combinations

  or conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout New York; (2) Farm-Raised Salmon prices

  were raised, fixed, maintained, and stabilized at artificially high levels throughout New York.

  During the Class Period, Defendants’ illegal conduct substantially affected New York

  commerce. The conduct set forth above is a per se violation of the Donnelly Act, § 340, et seq.

  Accordingly, Plaintiff and members of the Damages Class seek all relief available under New

  York General Business Laws § 340, et seq.

         128.    North Carolina:      Defendants have entered into an unlawful agreement in

  restraint of trade in violation of North Carolina General Statutes § 75-1, et seq. Defendants’

  combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

  competition was restrained, suppressed, and eliminated throughout North Carolina; (2) Farm-

  Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

  throughout North Carolina; During the Class Period, Defendants’ illegal conduct substantially

  affected North Carolina commerce. Accordingly, Plaintiff and members of the Damages Class

  seek all relief available under North Carolina General Statutes § 75-16, et seq.

         129.    North Dakota: Defendants have entered into an unlawful agreement in restraint

  of trade in violation of N.D. Cent. Code §51-08.1-01 et seq. Defendants’ combinations or




                                                  49
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 51 of 76



  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout North Dakota; (2) Farm-Raised Salmon prices

  were raised, fixed, maintained, and stabilized at artificially high levels throughout North Dakota.

  During the Class Period, Defendants’ illegal conduct had a substantial effect on North Dakota

  commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

  under N.D. Cent. Code §51-08.1-01 et seq.

         130.    Oregon: Defendants have entered into an unlawful agreement in restraint of trade

  in violation of Or. Rev. Stat. § 646.725 et seq. Defendants’ combinations or conspiracies had the

  following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed and

  eliminated throughout Oregon; (2) Farm-Raised Salmon prices were raised, fixed, maintained

  and stabilized at artificially high levels throughout Oregon. During the Class Period, Defendants’

  illegal conduct had a substantial effect on Oregon commerce.          Accordingly, Plaintiff and

  members of the Damages Class seek all relief available under Or. Rev. Stat. § 646.780 et seq.

         131.    Rhode Island: Defendants have entered into an unlawful agreement in restraint

  of trade in violation of Rhode Island General Laws § 6-36-4, et seq. The Rhode Island statutes

  allow actions on behalf of indirect purchasers for conduct during the Class Period. Defendants’

  combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

  competition was restrained, suppressed, and eliminated throughout Rhode Island; (2) Farm-

  Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

  throughout Rhode Island. During the Class Period, Defendants’ illegal conduct had a substantial

  effect on Rhode Island commerce. Accordingly, Plaintiff and members of the Damages Class

  seek all relief available under Rhode Island General Laws § 6-36-11 et seq.




                                                  50
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 52 of 76



         132.    South Dakota: Defendants have entered into an unlawful agreement in restraint

  of trade in violation of South Dakota Codified Laws § 37-1-3.1, et seq. Defendants’

  combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

  competition was restrained, suppressed, and eliminated throughout South Dakota; (2) Farm-

  Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

  throughout South Dakota. During the Class Period, Defendants’ illegal conduct had a substantial

  effect on South Dakota commerce. Accordingly, Plaintiff and members of the Damages Class

  seek all relief available under South Dakota Codified Laws § 37-1-3.1, et seq.

         133.    Tennessee: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Tenn. Code Ann. §47-25-101 et seq.           Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout Tennessee; (2) Farm-Raised Salmon prices

  were raised, fixed, maintained, and stabilized at artificially high levels throughout Tennessee.

  During the Class Period, Defendants’ illegal conduct had a substantial effect on Tennessee

  commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

  under Tenn. Code Ann. §47-25-101 et seq.

         134.    Utah: Defendants have entered into an unlawful agreement in restraint of trade in

  violation of Utah Code Annotated § 76-10-3101, et seq.            Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout Utah; (2) Farm-Raised Salmon prices were

  raised, fixed, maintained, and stabilized at artificially high levels throughout Utah. During the

  Class Period, Defendants’ illegal conduct had a substantial effect on Utah commerce.




                                                 51
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 53 of 76



  Accordingly, Plaintiff and members of the Damages Class seek all relief available under Utah

  Code Annotated § 76-10-3101, et seq.

         135.    Vermont: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of 9 Vermont Stat. Ann. § 2453, et seq.          Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout Vermont; (2) Farm-Raised Salmon prices were

  raised, fixed, maintained, and stabilized at artificially high levels throughout Vermont. During

  the Class Period, Defendants’ illegal conduct had a substantial effect on Vermont commerce.

  Accordingly, Plaintiff and members of the Damages Class seek all relief available under 9

  V.S.A. § 2465 et seq.

         136.    West Virginia: Defendants have entered into an unlawful agreement in restraint

  of trade in violation of West Virginia Code § 47-18-3, et seq. Defendants’ combinations or

  conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

  restrained, suppressed, and eliminated throughout West Virginia; (2) Farm-Raised Salmon prices

  were raised, fixed, maintained, and stabilized at artificially high levels throughout West Virginia.

  During the Class Period, Defendants’ illegal conduct had a substantial effect on West Virginia

  commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

  under West Virginia Code § 47-18-9, et seq.

         137.    Wisconsin: Defendants have entered into an unlawful agreement in restraint of

  trade in violation of Wis. Stat. §133.01 et seq. Defendants’ combinations or conspiracies had the

  following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Wisconsin; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

  and stabilized at artificially high levels throughout Wisconsin. During the Class Period,




                                                  52
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 54 of 76



  Defendants’ illegal conduct had a substantial effect on Wisconsin commerce. Accordingly,

  Plaintiff and members of the Damages Class seek all relief available under Wis. Stat. §133.01 et

  seq.

                                             COUNT III

                           Violation of State Consumer Protection Statutes
                            (on Behalf of Plaintiff and the Damages Class)

          138.    Plaintiff repeats the allegations set forth above as if fully set forth herein, and

  each of the state-specific causes of action described below incorporates the allegations as if fully

  set forth therein.

          139.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

  fraudulent acts or practices in violation of the state consumer protection and unfair competition

  statutes listed below.

          140.    Arkansas: Defendants have knowingly entered into an unlawful agreement in

  restraint of trade in violation of Ark. Code Ann. §4-88-101 et seq. Defendants knowingly agreed

  to, and did in fact, act in restraint of trade or commerce by affecting, fixing, controlling, and/or

  maintaining at noncompetitive and artificially inflated levels, the prices at which Farm-Raised

  Salmon was sold, distributed, or obtained in Arkansas and took efforts to conceal their

  agreements from Plaintiff and members of the Damages Class. The aforementioned conduct on

  the part of the Defendants constituted “unconscionable” and “deceptive” acts or practices in

  violation of Ark. Code Ann. §4-88-107(a)(10). Defendants’ unlawful conduct had the following

  effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and eliminated

  throughout Arkansas; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and

  stabilized at artificially high levels throughout Arkansas. During the Class Period, Defendants’

  illegal conduct substantially affected Arkansas commerce and consumers. Defendants have



                                                  53
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 55 of 76



  engaged in unfair competition or unfair or deceptive acts or practices in violation of Ark. Code

  Ann. §4-88-107(a)(10) and, accordingly, Plaintiff and the members of the Damages Class seek

  all relief available under that statute.

          141.    California: Defendants have engaged in unfair competition or unfair,

  unconscionable, deceptive or fraudulent acts or practices in violation of Cal. Bus. & Prof. Code

  §17200 et seq. During the Class Period, Defendants manufactured, marketed, sold, or distributed

  Farm-Raised Salmon in California, and committed and continue to commit acts of unfair

  competition, as defined by Cal. Bus. & Prof. Code §17200 et seq., by engaging in the acts and

  practices specified above. This claim is instituted pursuant to Cal. Bus. & Prof. Code §§17203

  and 17204, to obtain restitution from these Defendants for acts, as alleged herein, that violated

  Cal. Bus. & Prof. Code §17200, commonly known as the Unfair Competition Law. Defendants’

  conduct as alleged herein violated Cal. Bus. & Prof. Code §17200.           The acts, omissions,

  misrepresentations, practices and nondisclosures of Defendants, as alleged herein, constituted a

  common, continuous, and continuing course of conduct of unfair competition by means of unfair,

  unlawful, and/or fraudulent business acts or practices within the meaning of Cal. Bus. & Prof.

  Code §17200 et seq., including, but not limited to, the following: (1) the violations of §1 of the

  Sherman Act, as set forth above; (2) the violations of Cal. Bus. & Prof. Code §16720 et seq., set

  forth above. Defendants’ acts, omissions, misrepresentations, practices, and non-disclosures, as

  described above, whether or not in violation of Cal. Bus. & Prof. Code §16720 et seq., and

  whether or not concerted or independent acts, are otherwise unfair, unconscionable unlawful or

  fraudulent; (3) Defendants’ acts or practices are unfair to purchasers of Farm-Raised Salmon in

  the State of California within the meaning of Cal. Bus. & Prof. Code §17200 et. seq.; and (4)

  Defendants’ acts and practices are fraudulent or deceptive within the meaning of Cal. Bus. &




                                                 54
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 56 of 76



  Prof. Code §17200 et seq. Plaintiff and members of the Damages Class are entitled to full

  restitution and/or disgorgement of all revenues, earnings, profits, compensation and benefits that

  may have been obtained by Defendants as a result of such business acts or practices. The illegal

  conduct alleged herein is continuing and there is no indication that Defendants will not continue

  such activity into the future. The unlawful and unfair business practices of Defendants, and each

  of them, as described above, have caused and continue to cause Plaintiff and the members of the

  Damages Class to pay supracompetitive and artificially inflated prices for Farm-Raised Salmon.

  Plaintiff and the members of the Damages Class suffered injury in fact and lost money or

  property as a result of such unfair competition. The conduct of Defendants as alleged in this

  Complaint violates Cal. Bus. & Prof. Code §17200 et seq. As alleged in this Complaint,

  Defendants and their co-conspirators have been unjustly enriched as a result of their wrongful

  conduct and by Defendants’ unfair competition. Plaintiff and the members of the Damages Class

  are accordingly entitled to equitable relief including restitution and/or disgorgement of all

  revenues, earnings, profits, compensation and benefits that may have been obtained by

  Defendants as a result of such business practices, pursuant to Cal. Bus. & Prof. Code §§17203

  and 17204.

         142.    Florida:   Defendants    have   engaged    in   unfair   competition   or   unfair,

  unconscionable, or deceptive acts or practices in violation of the Florida Deceptive and Unfair

  Trade Practices Act, Fla. Stat. §501.201 et seq. Defendants’ unlawful conduct had the following

  effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and eliminated

  throughout Florida; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized

  at artificially high levels throughout Florida. During the Class Period, Defendants’ illegal




                                                 55
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 57 of 76



  conduct substantially affected Florida commerce and consumers. Accordingly, plaintiff and

  members of the Damages Class seek all relief available under Fla. Stat. §501.201 et seq.

         143.    Minnesota: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the Minnesota Uniform Deceptive

  Trade Practices Act, Minn. Stat. § 325D.43, et seq. Defendants engaged in unfair and deceptive

  trade practices during the course of their business dealings, which significantly impacted

  Plaintiff as a purchaser of the Defendants’ goods, and which caused Plaintiff to suffer injury.

  Defendants took efforts to conceal their agreements from Plaintiff and the members of the

  Damages Class. Defendants’ unlawful conduct had the following effects: (1) Farm-Raised

  Salmon price competition was restrained, suppressed, and eliminated throughout Minnesota; (2)

  Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high

  levels throughout Minnesota. During the Class Period, Defendants’ illegal conduct substantially

  affected Minnesota commerce and Farm-Raised Salmon purchasers. Defendants have engaged in

  unfair competition or unfair or deceptive acts or practices in violation of Minn. Stat. § 325D.43,

  et seq., and, accordingly, Plaintiff and members of the Class seek all relief available under that

  statute and as equity demands.

         144.    Missouri: Defendants have engaged in unfair competition or unlawful, unfair,

  unconscionable, or deceptive acts or practices in violation of the Missouri Merchandising

  Practices Act, Mo. Rev. Stat. § 407.010, et seq. Defendants engaged in the conduct described in

  this Class Action Complaint in connection with the sale of products containing Farm-Raised

  Salmon in Missouri. During the Class Period, Defendants’ illegal conduct substantially affected

  Missouri commerce and consumers. Defendants agreed to, and in fact did, fix, control, and

  maintain at artificial and non-competitive levels, the price at which Farm-Raised Salmon was




                                                 56
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 58 of 76



  sold, distributed, or obtained in Missouri, which conduct constituted unfair practices in that it

  was unlawful under federal and state law, violated public policy, was unethical, oppressive, and

  unscrupulous, and caused substantial injury to Plaintiff and the members of the Damages Class.

  Defendants concealed, suppressed, and failed to disclose material facts to Plaintiff and the

  members of the Damages Class concerning Defendants’ unlawful activities and artificially

  inflated prices for Farm-Raised Salmon. The concealed, suppressed, and omitted facts would

  have been important to Plaintiff and the members of the Damages Class as they related to the

  cost of products containing Farm-Raised Salmon. Defendants’ unlawful conduct had the

  following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout Missouri; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

  and stabilized at artificially high levels throughout Missouri; (3) Plaintiff and the members of the

  Damages Class were deprived of free and open competition; and (4) Plaintiff and the members of

  the Damages Class paid supracompetitive, artificially inflated prices for products containing

  Farm-Raised Salmon. The foregoing acts and practices constituted unlawful practices in

  violation of the Missouri Merchandising Practices Act. As a direct and proximate result of the

  above-described unlawful practices, Plaintiff and the members of the Damages Class suffered

  ascertainable loss of money or property. Accordingly, Plaintiff and the members of the Damages

  Class seek all relief available under Missouri’s Merchandising Practices Act, specifically Mo.

  Rev. Stat. § 407.020, which prohibits “the act, use or employment by any person of any

  deception, fraud, false pretense, false promise, misrepresentation, unfair practice, or the

  concealment, suppression, or omission of any material fact in connection with the sale or

  advertisement of any merchandise in trade or commerce,” as further interpreted by the Missouri

  Code of State Regulations, which provides for the relief sought in this Count.




                                                  57
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 59 of 76



          145.    Nebraska: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the Nebraska Consumer Protection

  Act, Neb. Rev. Stat. § 59-1601, et seq. Defendants’ unlawful conduct had the following effects:

  (1) Farm-Raised Salmon price competition was restrained, suppressed, and eliminated

  throughout Nebraska; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and

  stabilized at artificially high levels throughout Nebraska. During the Class Period, Defendants

  marketed, sold, or distributed Farm-Raised Salmon in Nebraska, and Defendants’ illegal conduct

  substantially affected Nebraska commerce and Farm-Raised Salmon purchasers. Defendants

  have engaged in unfair competition or unfair or deceptive acts or practices in violation of Neb.

  Rev. Stat. § 59-1601, et seq., and, accordingly, Plaintiff and members of the Damages Class seek

  all relief available under that statute.

          146.    New Hampshire: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the New Hampshire Consumer

  Protection Act, N.H. Rev. Stat. § 358-A:1, et seq. Defendants sold Farm-Raised Salmon in New

  Hampshire and deceived Plaintiff and Class Members in New Hampshire into believing that the

  Farm-Raised Salmon were competitively priced. Defendants’ unlawful conduct had the

  following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

  eliminated throughout New Hampshire; (2) Farm-Raised Salmon prices were raised, fixed,

  maintained, and stabilized at artificially high levels throughout New Hampshire; (3) Plaintiff and

  members of the Damages Class, who resided in New Hampshire and/or purchased the Farm-

  Raised Salmon in New Hampshire were deprived of free and open competition in New

  Hampshire; and (4) Plaintiff and members of the Damages Class, who resided in New

  Hampshire and/or purchased Farm-Raised Salmon in New Hampshire paid supracompetitive,




                                                 58
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 60 of 76



  artificially inflated prices for Farm-Raised Salmon in New Hampshire. During the Class Period,

  Defendants marketed, sold, or distributed Farm-Raised Salmon in New Hampshire, and

  Defendants’ illegal conduct substantially affected New Hampshire commerce and Farm-Raised

  Salmon purchasers. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

  and members of the Damages Class have been injured. Defendants have engaged in unfair

  competition or unfair or deceptive acts or practices in violation of N.H. Rev. Stat. § 358-A:1, et

  seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief available

  under that statute.

         147.    New Mexico: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of New Mexico Stat. § 57-12-1, et seq.

  In New Mexico, price-fixing is actionable as an “unconscionable trade practice” under N.M.

  Stat. § 57-12-2(E) because it “takes advantage of the lack of knowledge … of a person to a

  grossly unfair degree” and also results in a “gross disparity between the value received by a

  person and the price paid.” Defendants had the sole power to set that price, and Plaintiff and

  members of the Damages Class had no meaningful ability to negotiate a lower price from

  wholesalers. Moreover, Plaintiff and members of the Damages Class lacked any meaningful

  choice in purchasing Farm-Raised Salmon because they were unaware of the unlawful

  overcharge, and there was no alternative source of supply through which Plaintiff and members

  of the Damages Class could avoid the overcharges. Defendants’ conduct with regard to sales of

  Farm-Raised Salmon, including their illegal conspiracy to secretly fix the price of Farm-Raised

  Salmon at supracompetitive levels and overcharge consumers, was substantively unconscionable

  because it was one-sided and unfairly benefited Defendants at the expense of Plaintiff and the

  public. Defendants took grossly unfair advantage of Plaintiff and members of the Damages




                                                 59
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 61 of 76



  Class. Defendants’ unlawful conduct had the following effects: (1) Farm-Raised Salmon price

  competition was restrained, suppressed and eliminated throughout New Mexico; (2) Farm-

  Raised Salmon prices were raised, fixed, maintained and stabilized at artificially high levels

  throughout New Mexico; (3) Plaintiff and members of the Damages Class were deprived of free

  and open competition; and (4) Plaintiff and members of the Damages Class paid

  supracompetitive, artificially inflated prices for Farm-Raised Salmon. During the Class Period,

  Defendants’ illegal conduct substantially affected New Mexico commerce and consumers. As a

  direct and proximate result of Defendants’ unlawful conduct, Plaintiff and members of the

  Damages Class have been injured and are threatened with further injury. Defendants have

  engaged in unfair competition or unfair or deceptive acts or practices in violation of New Mexico

  Stat. § 57-12-1, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all

  relief available under that statute.

          148.    New York:         Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.

  Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

  controlling and/or maintaining, at artificial and non-competitive levels, the prices at which Farm-

  Raised Salmon were sold, distributed or obtained in New York and took efforts to conceal their

  agreements from Plaintiff and members of the Damages Class. Defendants and their

  coconspirators made public statements about the prices of Farm-Raised Salmon that either

  omitted material information that rendered the statements that they made materially misleading

  or affirmatively misrepresented the real cause of price increases for Farm-Raised Salmon; and

  Defendants alone possessed material information that was relevant to consumers, but failed to

  provide the information. Because of Defendants’ unlawful trade practices in the State of New




                                                  60
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 62 of 76



  York, New York class members who indirectly purchased Farm-Raised Salmon were misled to

  believe that they were paying a fair price for Farm-Raised Salmon or the price increases for

  Farm-Raised Salmon were for valid business reasons; and similarly situated consumers were

  affected by Defendants’ conspiracy. Defendants knew that their unlawful trade practices with

  respect to pricing Farm-Raised Salmon would have an impact on New York consumers and not

  just Defendants’ direct customers. Defendants knew that their unlawful trade practices with

  respect to pricing Farm-Raised Salmon would have a broad impact, causing commercial and

  institutional indirect food preparer class members who indirectly purchased Farm-Raised Salmon

  to be injured by paying more for Farm-Raised Salmon than they would have paid in the absence

  of Defendants’ unlawful trade acts and practices. The conduct of Defendants described herein

  constitutes consumer-oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus.

  Law § 349, which resulted in consumer injury and broad adverse impact on the public at large,

  and harmed the public interest of customers and commercial and institutional indirect food

  preparers in New York State in an honest marketplace in which economic activity is conducted

  in a competitive manner. Defendants’ unlawful conduct had the following effects: (1) Farm-

  Raised Salmon price competition was restrained, suppressed, and eliminated throughout New

  York; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially

  high levels throughout New York; (3) Plaintiff and members of the Damages Class were

  deprived of free and open competition; and (4) Plaintiff and members of the Damages Class paid

  supracompetitive, artificially inflated prices for Farm-Raised Salmon. During the Class Period,

  Defendants marketed, sold, or distributed Farm-Raised Salmon in New York, and Defendants’

  illegal conduct substantially affected New York commerce and consumers. During the Class

  Period, each of Defendants named herein, directly, or indirectly and through affiliates they




                                                 61
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 63 of 76



  dominated and controlled, manufactured, sold and/or distributed Farm-Raised Salmon in New

  York. Plaintiff and members of the Damages Class seek all relief available pursuant to N.Y. Gen.

  Bus. Law § 349(h).

         149.     North Carolina: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of N.C. Gen. Stat. §75-1.1 et seq.

  Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

  controlling and/or maintaining, at artificial and non-competitive levels, the prices at which Farm-

  Raised Salmon were sold, distributed or obtained in North Carolina and took efforts to conceal

  their agreements from Plaintiff and members of the Damages Class. Defendants’ price-fixing

  conspiracy could not have succeeded absent deceptive conduct by Defendants to cover up their

  illegal acts.   Secrecy was integral to the formation, implementation and maintenance of

  Defendants’ price-fixing conspiracy.     Defendants committed inherently deceptive and self-

  concealing actions, of which Plaintiff could not possibly have been aware. Defendants and their

  co-conspirators publicly provided pretextual and false justifications regarding their price

  increases. The conduct of Defendants described herein constitutes consumer-oriented deceptive

  acts or practices within the meaning of North Carolina law, which resulted in consumer injury

  and broad adverse impact on the public at large, and harmed the public interest of North Carolina

  consumers in an honest marketplace in which economic activity is conducted in a competitive

  manner. Defendants’ unlawful conduct had the following effects: (1) Farm-Raised Salmon price

  competition was restrained, suppressed and eliminated throughout North Carolina; (2) Farm-

  Raised Salmon prices were raised, fixed, maintained and stabilized at artificially high levels

  throughout North Carolina; (3) Plaintiff and members of the Damages Class were deprived of

  free and open competition; and (4) Plaintiff and members of the Damages Class paid




                                                  62
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 64 of 76



  supracompetitive, artificially inflated prices for Farm-Raised Salmon. During the Class Period,

  Defendants marketed, sold, or distributed Farm-Raised Salmon in North Carolina, and

  Defendants’ illegal conduct substantially affected North Carolina commerce and consumers.

  During the Class Period, each of the Defendants named herein, directly, or indirectly and through

  affiliates they dominated and controlled, manufactured, sold and/or distributed Farm-Raised

  Salmon in North Carolina. Plaintiff and members of the Damages Class seek actual damages for

  their injuries caused by these violations in an amount to be determined at trial and are threatened

  with further injury. Defendants have engaged in unfair competition or unfair or deceptive acts or

  practices in violation of N.C. Gen. Stat. §75-1.1 et seq., and, accordingly, Plaintiff and members

  of the Damages Class seek all relief available under that statute.

         150.    North Dakota: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the North Dakota Unlawful Sales or

  Advertising Practices Statute, N.D. Century Code § 51-15-01, et seq. Defendants agreed to, and

  did in fact, act in restraint of trade or commerce in North Dakota, by affecting, fixing,

  controlling, and/or maintaining, at artificial and non-competitive levels, the prices at which

  Farm-Raised Salmon was sold, distributed, or obtained in North Dakota. Defendants deliberately

  failed to disclose material facts to Plaintiff and members of the Damages Class concerning

  Defendants’ unlawful activities and artificially inflated prices for Farm-Raised Salmon.

  Defendants misrepresented to all purchasers during the Class Period that Defendants’ Farm-

  Raised Salmon prices were competitive and fair. Defendants’ unlawful conduct had the

  following effects: (1) price competition for Farm-Raised Salmon was restrained, suppressed, and

  eliminated throughout North Dakota; (2) Farm-Raised Salmon prices were raised, fixed,

  maintained, and stabilized at artificially high levels throughout North Dakota. During the Class




                                                   63
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 65 of 76



  Period, Defendants’ illegal conduct had a substantial effect on North Dakota commerce and

  Farm-Raised Salmon purchasers. As a direct and proximate result of Defendants’ violations of

  law, Plaintiff and members of the Damages Class suffered an ascertainable loss of money or

  property as a result of Defendants’ use or employment of unconscionable and deceptive

  commercial practices as set forth above. That loss was caused by Defendants’ willful and

  deceptive conduct, as described herein. Defendants’ deception, including their affirmative

  misrepresentations and omissions concerning the price of Farm-Raised Salmon, misled all

  purchasers acting reasonably under the circumstances to believe that they were purchasing Farm-

  Raised Salmon at prices set by a free and fair market. Defendants’ misleading conduct and

  unconscionable activities constitute violations of N.D. Century Code § 51-15-01, et seq., and,

  accordingly, Plaintiff and members of the Damages Class seek all relief available under that

  statute.

             151.   Rhode Island: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the Rhode Island Unfair Trade

  Practice and Consumer Protection Act (R.I. Gen. Laws § 6-13.1-1, et seq.) Members of the

  Damages Class purchased Farm-Raised Salmon for personal, family, or household purposes.

  Defendants agreed to, and did in fact, act in restraint of trade or commerce in a market that

  includes Rhode Island, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

  competitive levels, the prices at which Farm-Raised Salmon were sold, distributed, or obtained in

  Rhode Island. Defendants deliberately failed to disclose material facts to Plaintiff and members

  of the Damages Class concerning Defendants’ unlawful activities and artificially inflated prices

  for Farm-Raised Salmon. Defendants owed a duty to disclose such facts, and considering the

  relative lack of sophistication of the average, non-business purchaser, Defendants breached that




                                                  64
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 66 of 76



  duty by their silence. Defendants misrepresented to all purchasers during the Class Period that

  Defendants’ Farm-Raised Salmon prices were competitive and fair. Defendants’ unlawful

  conduct had the following effects: (1) Farm-Raised Salmon price competition was restrained,

  suppressed, and eliminated throughout Rhode Island; (2) Farm-Raised Salmon prices were

  raised, fixed, maintained, and stabilized at artificially high levels throughout Rhode Island; (3)

  Plaintiff and members of the Damages Class were deprived of free and open competition; and (4)

  Plaintiff and members of the Damages Class paid supracompetitive, artificially inflated prices for

  Farm-Raised Salmon. Defendants’ illegal conduct substantially affected Rhode Island commerce

  and consumers, including commercial and institutional indirect food preparers that serve as a

  conduit to consumers. As a direct and proximate result of Defendants’ violations of law, Plaintiff

  and members of the Damages Class suffered an ascertainable loss of money or property as a

  result of Defendants’ use or employment of unconscionable and deceptive commercial practices

  as set forth above. That loss was caused by Defendants’ willful and deceptive conduct, as

  described herein. Defendants’ deception, including their affirmative misrepresentations and

  omissions concerning the price of Farm-Raised Salmon, likely misled all purchasers acting

  reasonably under the circumstances to believe that they were purchasing Farm-Raised Salmon at

  prices set by a free and fair market. Defendants’ affirmative misrepresentations and omissions

  constitute information important to Plaintiff and members of the Damages Class as they related

  to the cost of Farm-Raised Salmon they purchased. Defendants have engaged in unfair

  competition or unfair or deceptive acts or practices in violation of Rhode Island Gen. Laws. § 6-

  13.1-1, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief

  available under that statute.




                                                 65
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 67 of 76



         152.    South Carolina: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the South Carolina Unfair Trade

  Practices Act, S.C. Code Ann. §39-5-10 et seq. Defendants’ combinations or conspiracies had

  the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed and

  eliminated throughout South Carolina; (2) Farm-Raised Salmon prices were raised, fixed,

  maintained and stabilized at artificially high levels throughout South Carolina. During the Class

  Period, Defendants’ illegal conduct had a substantial effect on South Carolina commerce. As a

  direct and proximate result of Defendants’ unlawful conduct, Plaintiff and members of the

  Damages Class have been injured in their business and property and are threatened with further

  injury. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

  violation of S.C. Code Ann. §39-5-10 et seq., and, accordingly, Plaintiff and the members of the

  Damages Class seek all relief available under that statute.

         153.    South Dakota: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the South Dakota Deceptive Trade

  Practices and Consumer Protection Statute, S.D. Codified Laws § 37-24-1, et seq. Defendants

  agreed to, and did in fact, act in restraint of trade or commerce in South Dakota, by affecting,

  fixing, controlling, and/or maintaining, at artificial and non-competitive levels, the prices at

  which Farm-Raised Salmon was sold, distributed, or obtained in South Dakota. Defendants

  deliberately failed to disclose material facts to Plaintiff and members of the Damages Class

  concerning Defendants’ unlawful activities and artificially inflated prices for Farm-Raised

  Salmon. Defendants misrepresented to all purchasers during the Class Period that Defendants’

  Farm-Raised Salmon prices were competitive and fair. Defendants’ unlawful conduct had the

  following effects: (1) price competition for Farm-Raised Salmon was restrained, suppressed, and




                                                  66
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 68 of 76



  eliminated throughout South Dakota; (2) Farm-Raised Salmon prices were raised, fixed,

  maintained, and stabilized at artificially high levels throughout South Dakota. Defendants’ illegal

  conduct substantially affected South Dakota commerce and on those who purchased Farm-

  Raised Salmon in South Dakota. As a direct and proximate result of Defendants’ violations of

  law, Plaintiff and members of the Damages Class suffered an ascertainable loss of money or

  property as a result of Defendants’ use or employment of unconscionable and deceptive

  commercial practices as set forth above. That loss was caused by Defendants’ willful and

  deceptive conduct, as described herein. Defendants’ deception, including their affirmative

  misrepresentations and omissions concerning the price of Farm-Raised Salmon, misled all

  purchasers acting reasonably under the circumstances to believe that they were purchasing Farm-

  Raised Salmon at prices set by a free and fair market. Defendants’ affirmative misrepresentations

  and omissions constitute information important to Plaintiff and members of the Damages Class

  as they related to the cost of Farm-Raised Salmon they purchased. Defendants have engaged in

  unfair competition or unfair or deceptive acts or practices in violation of S.D. Codified Laws §

  37-24-1, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief

  available under that statute.

         154.    Vermont: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of 9 Vermont Stat. Ann. § 2451, et

  seq. Defendants agreed to, and did in fact, act in restraint of trade or commerce in a market that

  includes Vermont, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

  competitive levels, the prices at which Farm-Raised Salmon were sold, distributed, or obtained in

  Vermont. Defendants deliberately failed to disclose material facts to Plaintiff and members of the

  Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for




                                                  67
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 69 of 76



  Farm-Raised Salmon. Defendants owed a duty to disclose such facts, and Defendants breached

  that duty by their silence. Defendants misrepresented to all purchasers during the Class Period

  that Defendants’ Farm-Raised Salmon prices were competitive and fair. During the Class Period,

  Defendants’ illegal conduct had a substantial effect on Vermont commerce and consumers. As a

  direct and proximate result of Defendants’ violations of law, Plaintiff and members of the

  Damages Class suffered an ascertainable loss of money or property as a result of Defendants’ use

  or employment of unconscionable and deceptive commercial practices as set forth above. That

  loss was caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

  deception, including their affirmative misrepresentations and omissions concerning the price of

  Farm-Raised Salmon, likely misled all commercial and institutional indirect food preparer

  purchasers acting reasonably under the circumstances to believe that they were purchasing Farm-

  Raised Salmon at prices set by a free and fair market. Defendants’ misleading conduct and

  unconscionable activities constitutes unfair competition or unfair or deceptive acts or practices in

  violation of 9 Vermont § 2451, et seq., and, accordingly, Plaintiff and members of the Damages

  Class seek all relief available under that statute.

          155.    Wisconsin: Defendants have engaged in unfair competition or unfair,

  unconscionable, or deceptive acts or practices in violation of the Wisconsin Consumer Protection

  Statutes, Wisc. Stat. § 100.18, et seq. Defendants agreed to, and did in fact, act in restraint of

  trade or commerce in a market that includes Wisconsin, by affecting, fixing, controlling, and/or

  maintaining, at artificial and non-competitive levels, the prices at which Farm-Raised Salmon

  was sold, distributed, or obtained in Wisconsin. Defendants affirmatively misrepresented to all

  purchasers during the Class Period that Defendants’ Farm-Raised Salmon prices were

  competitive and fair. Defendants’ unlawful conduct had the following effects: (1) price




                                                    68
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 70 of 76



  competition for the Farm-Raised Salmon was restrained, suppressed, and eliminated throughout

  Wisconsin; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized at

  artificially high levels throughout Wisconsin. Defendants’ illegal conduct substantially affected

  Wisconsin commerce and purchasers of Farm-Raised Salmon. As a direct and proximate result

  of Defendants’ violations of law, Plaintiff and members of the Damages Class suffered an

  ascertainable loss of money or property as a result of Defendants’ use or employment of

  unconscionable and deceptive commercial practices as set forth above. That loss was caused by

  Defendants’ willful and deceptive conduct, as described herein. Defendants’ deception, including

  their affirmative misrepresentations concerning the price of Farm-Raised Salmon at Issue, misled

  all purchasers acting reasonably under the circumstances to believe that they were purchasing

  Farm-Raised Salmon at prices set by a free and fair market. Defendants’ affirmative

  misrepresentations constitute information important to Plaintiff and members of the Damages

  Class as they related to the cost of Farm-Raised Salmon they purchased. Defendants have

  engaged in unfair competition or unfair or deceptive acts or practices in violation of Wisc. Stat. §

  100.18, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief

  available under that statute.

                                             COUNT IV

                                        Unjust Enrichment59
                           (on behalf of Plaintiff and the Damages Class)

         156.     Plaintiff incorporates by reference the allegations set forth above as if fully set

  forth herein.




  59
    Unjust enrichment claims are alleged herein under the laws of the states for which claims are
   alleged in Counts Two and Three above.


                                                  69
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 71 of 76



         157.   To the extent required, this claim is pleaded in the alternative to the other claims

  in this Complaint.

         158.   Defendants have unlawfully benefited from their sales of Farm-Raised Salmon

  because of the unlawful and inequitable acts alleged in this Complaint. Defendants unlawfully

  overcharged privately held commercial and institutional indirect food preparers, which

  purchased Farm-Raised Salmon at prices that were more than they would have been but for

  Defendants’ unlawful actions.

         159.   Defendants’ financial benefits resulting from their unlawful and inequitable acts

  are traceable to overpayments by Plaintiff and members of the Damages Class.

         160.   Plaintiff and the Damages Class have conferred upon Defendants an economic

  benefit, in the nature of profits resulting from unlawful overcharges, to the economic detriment

  of Plaintiff and the Damages Class.

         161.   Defendants have been enriched by revenue resulting from unlawful overcharges

  for Farm-Raised Salmon while Plaintiff and members of the Damages Class has been

  impoverished by the overcharges they paid for Farm-Raised Salmon imposed through

  Defendants’ unlawful conduct. Defendants’ enrichment and the impoverishment of Plaintiff and

  members of the Damages Class are connected.

         162.   There is no justification for Defendants’ retention of, and enrichment from, the

  benefits they received, which caused impoverishment to Plaintiff and the Damages Class,

  because Plaintiff and the Damages Class paid supracompetitive prices that inured to Defendants’

  benefit, and it would be inequitable for Defendants to retain any revenue gained from their

  unlawful overcharges.




                                                 70
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 72 of 76



         163.    Plaintiff did not interfere with Defendants’ affairs in any manner that conferred

  these benefits upon Defendants.

         164.    The benefits conferred upon Defendants were not gratuitous, in that they

  constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

  actions to inflate the prices of Farm-Raised Salmon.

         165.    The benefits conferred upon Defendants are measurable, in that the revenue

  Defendants have earned due to their unlawful overcharges of Farm-Raised Salmon are

  ascertainable by review of sales records.

         166.    It would be futile for Plaintiff and the Damages Class to seek a remedy from any

  party with whom they have privity of contract. Defendants have paid no consideration to any

  other person for any of the unlawful benefits they received indirectly from Plaintiff and the

  Damages Class with respect to Defendants’ sales of Farm-Raised Salmon.

         167.    It would be futile for Plaintiff and the Damages Class to seek to exhaust any

  remedy against the immediate intermediary in the chain of distribution from which they

  indirectly purchased Farm-Raised Salmon, as the intermediaries are not liable and cannot

  reasonably be expected to compensate Plaintiff and the Damages Class for Defendants’ unlawful

  conduct.

         168.    The economic benefit of overcharges and monopoly profits derived by

  Defendants through charging supracompetitive and artificially inflated prices for Farm-Raised

  Salmon is a direct and proximate result of Defendants’ unlawful practices.

         169.    The financial benefits derived by Defendants rightfully belong to Plaintiff and the

  Damages Class, because Plaintiff and the Damages Class paid supracompetitive prices during the

  Class Period, inuring to the benefit of Defendants.




                                                  71
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 73 of 76



         170.    It would be inequitable under unjust enrichment principles under the law of the

  District of Columbia and the laws of all states and territories of the United States, except

  California, Ohio and Indiana, for Defendants to be permitted to retain any of the overcharges for

  Farm-Raised Salmon derived from Defendants’ unlawful, unfair, and unconscionable methods,

  acts, and trade practices alleged in this Complaint.

         171.    Defendants are aware of and appreciate the benefits bestowed upon them by

  Plaintiff and the Damages Class. Defendants consciously accepted the benefits and continue to

  do so as of the date of this filing, as Farm-Raised Salmon prices remain inflated above pre-

  conspiracy levels.

         172.    Defendants should be compelled to disgorge in a common fund for the benefit of

  Plaintiff and the Damages Class all unlawful or inequitable proceeds they received from their

  sales of Farm-Raised Salmon.

         173.    A constructive trust should be imposed upon all unlawful or inequitable sums

  received by Defendants traceable to indirect purchases of Farm-Raised Salmon by Plaintiff and

  the Damages Class. Plaintiff and the Damages Class have no adequate remedy at law.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment for the following relief:

         174.    The Court determine that this action may be maintained as a class action under

  Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable

  Notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be

  given to each and every member of the Class;

         175.    That the unlawful conduct, contract, conspiracy, or combination alleged herein be

  adjudged and decreed: (a) an unreasonable restraint of trade or commerce in violation of

  Section 1 of the Sherman Act; (b) a per se violation of Section 1 of the Sherman Act; (c) an


                                                   72
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 74 of 76



  unlawful combination, trust, agreement, understanding and/or concert of action in violation of

  the state antitrust and unfair competition and consumer protection laws as set forth herein; or,

  alternatively (d) acts of unjust enrichment by Defendants as set forth herein.

         176.    Plaintiff and members of the Damages Class recover damages, to the maximum

  extent allowed under such state laws, and that a judgment in favor of Plaintiff and members of

  the Damages Class be entered against Defendants jointly and severally in an amount to be

  trebled to the extent such laws permit;

         177.    Plaintiff and members of the Damages Class recover damages, to the maximum

  extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully

  obtained;

         178.    Plaintiff and members of the Damages Class be awarded restitution, including

  disgorgement of profits Defendants obtained as a result of their acts of unfair competition and

  acts of unjust enrichment, and the Court establish of a constructive trust consisting of all ill-

  gotten gains from which Plaintiff and members of the Damages Class may make claims on a pro

  rata basis;

         179.    Defendants, their affiliates, successors, transferees, assignees and other officers,

  directors, partners, agents and employees thereof, and all other persons acting or claiming to act

  on their behalf or in concert with them, be permanently enjoined and restrained from in any

  manner continuing, maintaining or renewing the conduct, contract, conspiracy, or combination

  alleged herein, or from entering into any other contract, conspiracy, or combination having a

  similar purpose or effect, and from adopting or following any practice, plan, program, or device

  having a similar purpose or effect;




                                                  73
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 75 of 76



          180.    Plaintiff and members of the Classes be awarded pre- and post- judgment interest

  as provided by law, and that such interest be awarded at the highest legal rate;

          181.    Plaintiff and members of the Classes recover their costs of suit, including

  reasonable attorneys’ fees, as provided by law; and

          182.    Plaintiff and members of the Classes have such other and further relief as the case

  may require and the Court may deem just and proper.

                                          JURY DEMAND

          Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

  Procedure, of all issues so triable.




                                                  74
Case 1:20-cv-21463-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 76 of 76




  Dated: May 9, 2019                 Respectfully submitted,


                                            /s/ Taylor A. Asen, Esq.
                                            Taylor A. Asen, Esq.
                                            Berman & Simmons, P.A.
                                            P.O. Box 961
                                            Lewiston, ME 04243-0961
                                            (207) 784-3576
                                            tasen@bermansimmons.com


                                     Jonathan W. Cuneo (to apply pro hac vice)
                                     Daniel Cohen (to apply pro hac vice)
                                     Jennifer Kelly (to apply pro hac vice)
                                     Blaine Finley (to apply pro hac vice)
                                     CUNEO GILBERT & LADUCA, LLP
                                     4725 Wisconsin Ave. NW
                                     Suite 200
                                     Washington, DC 20016
                                     Telephone: (202) 789-3960
                                     jonc@cuneolaw.com
                                     danielc@cuneolaw.com
                                     jkelly@cuneolaw.com
                                     bfinley@cuneolaw.com

                                     Counsel for Plaintiff and the Proposed Classes


  1585944.doc




                                       75
